Exhibit 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

DATED AS OF APRIL 18, 2008,

 

 

BY AND AMONG

 

 

MACROCHEM CORPORATION,

 

VRM ACQUISITION, LLC,

 

VIRIUM HOLDINGS, INC.

 

AND

 

VIRIUM PHARMACEUTICALS INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

THE MERGER

1

 

 

 

1.01

The Merger

1

1.02

Closing

2

1.03

Effective Time of the Merger

2

1.04

Effects of the Merger

2

1.05

Certificate of Incorporation; By-Laws; Purposes

2

1.06

Directors

2

1.07

Officers

3

 

 

 

ARTICLE II

EFFECT OF THE MERGER ON THE CAPITAL STOCK AND MEMBERSHIP UNITS OF THE
CONSTITUENT COMPANIES

3

 

 

 

2.01

Effect on Capital Stock and Membership Units

3

2.02

Exchange of Certificates

4

2.03

Treatment of Company Warrants

4

2.04

Company Notes

5

2.05

Withholding Rights

5

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

5

 

 

 

3.01

Representations and Warranties of the Company

5

3.02

Representations and Warranties of Parent and Merger Sub

16

 

 

 

ARTICLE IV

ADDITIONAL AGREEMENTS

28

 

 

 

4.01

Company Financial Statements

28

4.02

Access to Information; Confidentiality

28

4.03

Reasonable Best Efforts

29

4.04

Indemnification of Company Directors and Officers

29

4.05

Public Announcements

31

4.06

Shareholder Rights Plan

31

4.07

Tax Free Reorganization Treatment

31

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

31

 

 

5.01

Conditions to each Party’s Obligation to Effect the Merger

31

5.02

Conditions to Obligations of Parent and Merger Sub

32

5.03

Conditions to Obligations of the Company

34

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

TERMINATION, AMENDMENT, AND WAIVER

35

 

 

 

6.01

Termination

35

6.02

Effect of Termination

35

6.03

Amendment

35

6.04

Extension; Waiver

35

6.05

Procedure for Termination, Amendment, Extension or Waiver

35

 

 

 

ARTICLE VII

GENERAL PROVISIONS

36

 

 

 

7.01

Nonsurvival of Representations and Warranties

36

7.02

Notices

36

7.03

Definitions

37

7.04

Interpretation

43

7.05

Counterparts

43

7.06

Entire Agreement; No Third-Party Beneficiaries

44

7.07

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

44

7.08

Assignment

44

7.09

Remedies

44

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of April 18, 2008, by
and among MacroChem Corporation, a Delaware corporation (“Parent”), VRM
Acquisition, LLC, a Delaware limited liability company and a direct wholly-owned
subsidiary of Parent (“Merger Sub”), Virium Holdings, Inc., a Delaware
corporation (“Holdings”) and Virium Pharmaceuticals Inc., a New York corporation
and a direct wholly-owned subsidiary of Holdings (the “Company”).  Certain
capitalized terms used herein are defined in Section 7.03.

 

WHEREAS, each of the respective Boards of Directors of Parent (upon the
recommendation of the Special Committee), Holdings and the Company has
(i) determined it advisable and in the best interests of each corporation and
their respective stockholders that Parent acquire the Company upon the terms and
subject to the conditions set forth in this Agreement and (ii) approved this
Agreement and the transactions contemplated hereby on the terms and subject to
the conditions set forth herein;

 

WHEREAS, the sole member of Merger Sub has (i) determined it advisable and in
the best interests of Merger Sub that Parent acquire the Company upon the terms
and subject to the conditions set forth in this Agreement and (ii) approved this
Agreement and the transactions contemplated hereby on the terms and subject to
the conditions set forth herein;

 

WHEREAS, the acquisition of the Company shall be effected through the merger
(the “Merger”) of Merger Sub with and into the Company, upon the terms and
subject to the conditions set forth in this Agreement and in accordance with the
Delaware Limited Liability Company Act (“DLLCA”) and the New York Business
Corporation Law (the “NYBCL”), as a result of which the Company shall become a
wholly-owned Subsidiary of Parent;

 

WHEREAS, Parent, Merger Sub, Holdings and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger; and

 

WHEREAS, for federal income Tax purposes, it is intended that the Merger shall
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”) and this Agreement is
intended to be a “plan of reorganization” within the meaning of the regulations
promulgated under Section 368 of the Code.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Parent, Merger Sub, Holdings and the Company agree as follows:

 

ARTICLE I.

 

THE MERGER

 

1.01         The Merger.  Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the DLLCA and NYBCL, Merger Sub shall
be merged with and into the Company at the Effective Time.  Upon the Effective
Time, the separate existence

 

--------------------------------------------------------------------------------


 

of Merger Sub shall cease, and the Company shall continue as the surviving
corporation and a wholly-owned Subsidiary of Parent organized under the laws of
New York (the “Surviving Corporation”).

 

1.02         Closing.  Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to
Section 6.01, and subject to the satisfaction or waiver of the conditions set
forth in Article V, the closing of the Merger (the “Closing”) shall take place
at 10:00 a.m. on the date hereof (the “Closing Date”), at the offices of Ropes &
Gray LLP, unless another date, time or place is agreed to by the parties hereto.

 

1.03         Effective Time.  Upon the Closing, the parties shall (i) file with
the Secretary of State of the State of New York a certificate of merger (the
“New York Certificate of Merger”) in such form as required by, and executed and
acknowledged in accordance with, the relevant provisions of the NYBCL and
(ii) file with the Secretary of State of the State of Delaware a certificate of
merger (the “Delaware Certificate of Merger”) in such form as required by, and
executed and acknowledged in accordance with, the relevant provisions of the
DLLCA and shall, in each case, make all other filings or recordings required
thereby.  The Merger shall become effective at such time as the New York
Certificate of Merger is duly filed with the Secretary of State of the State of
New York, or at such other time as is permissible in accordance with the NYBCL
and as Merger Sub and the Company shall agree should be specified in the
Delaware Certificate of Merger (the time the Merger becomes effective being the
“Effective Time”).

 

1.04         Effects of the Merger.  The Merger shall have the effects set forth
in the applicable provisions of the NYBCL and the DLLCA. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
properties, rights, privileges, powers and franchises of the Company and Merger
Sub shall vest in the Surviving Corporation, and all debts, liabilities and
duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Corporation.

 

1.05         Certificate of Incorporation; By-Laws; Purposes.

 

(a)           At the Effective Time, and without any further action on the part
of the Company or Merger Sub, the certificate of incorporation of the Company as
in effect at the Effective Time shall be the certificate of incorporation of the
Surviving Corporation until thereafter amended as provided therein or by
applicable law.

 

(b)           At the Effective Time, and without any further action on the part
of the Company or Merger Sub, the by-laws of the Company as in effect at the
Effective Time shall be the by-laws of the Surviving Corporation until
thereafter changed or amended as provided therein or by applicable law.

 

1.06         Directors.  From and after the Effective Time, the directors of the
Surviving Corporation shall be Robert Deluccia and David Luci, until the earlier
of their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.

 

2

--------------------------------------------------------------------------------


 

1.07         Officers.  From and after the Effective Time, the officers of the
Surviving Corporation shall be Robert Deluccia and David Luci, until the earlier
of their resignation or removal or until their respective successors are duly
elected or appointed and qualified, as the case may be.

 

ARTICLE II.

 

EFFECT OF THE MERGER ON THE CAPITAL STOCK AND MEMBERSHIP UNITS OF THE
CONSTITUENT COMPANIES

 

2.01         Effect on Capital Stock and Membership Units.  As of the Effective
Time, by virtue of the Merger and without any action on the part of the Company,
Merger Sub or any holder of any shares of Company Common Stock or any membership
interests of Merger Sub:

 

(a)           Membership Units of Merger Sub.  Each membership unit of Merger
Sub outstanding immediately prior to the Effective Time shall be converted into
one share of the common stock, par value $0.001 per share, of the Surviving
Corporation.

 

(b)           Cancellation of Treasury Stock and Parent-Owned Company Stock. 
Each share of Company Common Stock that is owned by the Company, and each share
of Company Common Stock that is owned by Parent, Merger Sub or any other
Subsidiary of Parent shall automatically be cancelled and retired and shall
cease to exist, and no cash, Parent Common Stock or other consideration shall be
delivered or deliverable in exchange therefor.

 

(c)           Conversion of Company Common Stock.

 

(i)            Each issued and outstanding share of Company Common Stock
(excluding shares cancelled pursuant to Section 2.01(b)) shall be converted into
the right to receive a number of shares of Parent Common Stock equal to: 
(x) the total number of issued and outstanding shares of Parent Common Stock
immediately prior to the Effective Time, divided by (y) the total number of
issued and outstanding shares of Company Common Stock immediately prior to the
Effective Time, such quotient to be carried out to eight decimal places (the
“Common Stock Exchange Ratio”);

 

(ii)           The total number of shares of Parent Common Stock issuable in
exchange for the Company Common Stock shall be referred to herein collectively
as the “Merger Consideration.”  Except as set forth in this Article II, no other
amounts shall be payable with respect to such Company Common Stock.

 

(d)           Cancellation and Retirement of Company Common Stock.  As of the
Effective Time, all shares of Company Common Stock issued and outstanding
immediately prior to the Effective Time shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares of Company Common Stock
(collectively, the “Certificates”) shall, to the extent such Certificate
represents such shares, cease to

 

3

--------------------------------------------------------------------------------


 

have any rights with respect thereto, except the right to receive the Merger
Consideration (and cash in lieu of fractional shares of Parent Common Stock) to
be issued or paid in consideration therefor upon surrender of such Certificate
in accordance with Section 2.02.

 

2.02         Exchange of Certificates.  At the Effective Time, Holdings shall
deliver to Parent its original certificate or certificates representing all of
the issued and outstanding shares of the Company and Parent shall deliver to
Holdings an original certificate representing the Merger Consideration with
respect thereto.

 

2.03         Treatment of Company Warrants.  At the Effective Time, to the
extent not exercised prior to the Effective Time, each outstanding Company
Warrant shall be automatically converted into a warrant to acquire such number
of shares of Parent Common Stock (a “Parent Warrant”) as is determined by
multiplying the number of shares of Company Common Stock otherwise acquirable
pursuant thereto by the Common Stock Exchange Ratio at an exercise price per
share of Parent Common Stock appropriately adjusted such that the aggregate
exercise price for such Parent Warrant shall be the same as it was prior to the
Effective Time.  At the Effective Time, Parent shall expressly assume the due
and punctual observance and performance of each and every covenant contained in,
and condition of, the Company Warrants to be performed and observed by the
Company and all the obligations and liabilities thereunder.

 


(A)           AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE TIME, PARENT SHALL
DELIVER TO EACH HOLDER OF A COMPANY WARRANT A NOTICE THAT CONTAINS A CALCULATION
IN REASONABLE DETAIL AND ACCURATELY REFLECTS THE NUMBER OF SHARES OF PARENT
COMMON STOCK THAT EACH SUCH HOLDER IS ENTITLED TO RECEIVE UPON THE EXERCISE OF
SUCH HOLDER’S COMPANY WARRANT AND THE APPLICABLE ADJUSTED EXERCISE PRICE. 
TOGETHER WITH SUCH NOTICE, OR AS PART OF SUCH NOTICE, PARENT SHALL DELIVER A
DULY EXECUTED CONFIRMATION THAT PARENT HAS EXPRESSLY ASSUMED THE DUE AND
PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND EVERY COVENANT CONTAINED IN, AND
CONDITION OF, THE APPLICABLE COMPANY WARRANT TO BE PERFORMED AND OBSERVED BY THE
COMPANY AND ALL THE OBLIGATIONS AND LIABILITIES THEREUNDER.


 


(B)           THE NUMBER OF SHARES OF PARENT COMMON STOCK ISSUABLE UPON EXERCISE
OF THE PARENT WARRANTS SHALL BE RESERVED BY PARENT OUT OF AUTHORIZED BUT
UNISSUED PARENT COMMON STOCK FOR ISSUANCE UPON EXERCISE IN FULL OF ALL PARENT
WARRANTS AFTER THE EFFECTIVE TIME.  NOTWITHSTANDING THE FOREGOING, UPON THE
EXPIRATION OF THE PARENT WARRANTS, SUCH PARENT COMMON STOCK RESERVED FOR
ISSUANCE UPON THE EXERCISE OF THE PARENT WARRANTS SHALL NO LONGER BE RESERVED.

 

4

--------------------------------------------------------------------------------


 

2.04         Company Notes. At the Effective Time, Parent shall assume the due
and punctual performance of all of the terms and conditions of each outstanding
Company Note and each such Company Note shall, unless the conversion rights
thereunder have previously expired, become convertible into the number of New
Securities (as defined in the Company Notes) of Parent and at such Conversion
Price (as defined in the Company Notes) as set forth therein.

 

2.05         Withholding Rights. Each of Parent and the Surviving Corporation
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of Company Common Stock such
amounts as it is required to deduct and withhold with respect to the making of
such payment under the Code, or any provision of state, local or foreign Tax
law.  To the extent that amounts are so withheld by Parent or the Surviving
Corporation, as the case may be, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such holder in respect of
which such deduction and withholding was made by Parent or the Surviving
Corporation, as the case may be.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

3.01        Representations and Warranties of the Company. Except as may be set
forth in a disclosure letter (to the extent each disclosure item therein is
clearly marked to indicate the section, paragraph or subparagraph of this
Agreement to which such disclosure is an exception, referencing the same
section, paragraph and subparagraph as used in this Agreement) delivered by the
Company to Parent and Merger Sub at the time of execution of this Agreement (the
“Company Disclosure Letter”), the Company hereby represents and warrants to
Parent and Merger Sub as follows:

 

(a)           Organization; Standing and Corporate Power. The Company is duly
organized, validly existing and in good standing under the laws of the State of
New York and has the requisite corporate power and authority to carry on its
business as it is now being conducted.  The Company is duly qualified or
licensed to do business and is in good standing in each jurisdiction (domestic
or foreign) in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a Material Adverse Effect with
respect to the Company.  The Company has delivered to Parent complete and
correct copies of each of (i) the certificate of incorporation (including any
Certificate of Designations thereto) (the “Company Certificate”) and by-laws
(the “Company By-laws”) of the Company, in each case as amended and as currently
in effect and (ii) the minute books of the Company which contain records of all
meetings held of, and other corporate actions taken by, its stockholders, board
of directors and any committees appointed by its board of directors.

 

(b)           Subsidiaries. The Company does not own, directly or indirectly,
any capital stock or other ownership interest in any Person.

 

5

--------------------------------------------------------------------------------


 

(c)           Capital Structure.  The authorized capital stock of the Company
consists of 50,000,000 shares of Company Common Stock and 1,000,000 shares of
preferred stock, par value $0.001 per share. As of the date hereof, there were: 
(i) 25,617,833 shares of Company Common Stock issued and outstanding; (ii) no
shares of Company Common Stock held in the treasury of the Company;
(iii) Company Warrants listed in Section 3.01(c) of the Company Disclosure
Letter, representing the right to purchase 925,000 shares of Company Common
Stock and (iv) Company Notes listed in Section 3.01(c) of the Company Disclosure
Letter, representing the right to purchase New Securities (as defined in the
Company Notes and representing the equivalent of approximately 1,250,000 shares
of Company Common Stock plus such number of additional shares as are issuable at
the time of conversion in respect of interest accrued on such Company Notes).
 Except as set forth above, as of the date hereof, there were no shares of
capital stock or other equity securities of the Company issued, reserved for
issuance or outstanding. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights.  All securities issued by the Company were issued
in compliance in all material respects with all applicable federal and state
securities laws and all applicable rules and regulations promulgated thereunder.
 Except as set forth above or in Section 3.01(c) of the Company Disclosure
Letter, there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company is a party or by which it is bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity or voting securities of the Company or obligating
the Company to issue, grant, extend, accelerate the vesting of or enter into any
such security, option, warrant, call, right, commitment, agreement, arrangement
or undertaking.  There are no outstanding contractual obligations, commitments,
understandings or arrangements of the Company to repurchase, redeem or otherwise
acquire or make any payment in respect of any shares of capital stock of the
Company.  To the knowledge of the Company, there are no irrevocable proxies with
respect to shares of capital stock of the Company.  There are no agreements or
arrangements pursuant to which the Company is or could be required to register
shares of Company Common Stock or other agreements or arrangements with or, to
the knowledge of the Company, among any securityholders of the Company with
respect to securities of the Company.  The Company has complied in all respects
with any obligation to register shares of Company Common Stock and has not
incurred any liability in connection with its failure to register such shares.

 

Except as set forth in Section 3.01(c) of the Company Disclosure Letter, since
December 31, 2007, the Company has not (A) issued or permitted to be issued any
shares of capital stock, or securities exercisable for or convertible into
shares of capital stock, of the Company; (B) repurchased, redeemed or otherwise
acquired, directly or indirectly, any shares of capital stock of the Company or
(C) declared, set aside, made or paid to the stockholders of the Company
dividends or other distributions on the outstanding shares of capital stock of
the Company.

 

6

--------------------------------------------------------------------------------


 

For the avoidance of doubt, Section 3.01(c) of the Company Disclosure Letter
sets forth a list of all outstanding Company Warrants as of the date of this
Agreement, their date of grant, their expiration date, the number of shares
subject thereto and the current exercise price therefor.

 

Except as set forth in Section 3.01(c) of the Company Disclosure Letter, the
Company is not a party to any agreement restricting the transfer of, relating to
the voting of, requiring registration of, or granting any preemptive rights,
anti-dilution rights or rights of first refusal or similar rights with respect
to any securities of the Company.

 

(d)          Authority; Noncontravention. The Company has the requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company.  This Agreement has been duly executed and delivered
by the Company and (assuming due authorization, execution and delivery by Parent
and Merger Sub) constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).  The execution and delivery of this Agreement does not, and the
consummation by the Company of the transactions contemplated by this Agreement
and compliance by the Company with the provisions hereof will not, conflict
with, or result in any breach or violation of, or any default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of, or a “put” right with respect to any obligation
under, or to a loss of a material benefit under, or result in the creation of
any pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever except for a Permitted Lien (collectively, “Liens”) upon any
of the properties or assets of the Company under, (i) the Company Certificate or
Company By-laws, (ii) any agreement, contract, license, loan or credit
agreement, note, note purchase agreement, bond, mortgage, indenture, lease or
other agreement, instrument, permit, concession, franchise or license applicable
to the Company or its properties or assets or (iii) subject to the governmental
filings and other matters referred to in the last sentence of this
Section 3.01(d), any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to the Company or its properties or
assets. Each Lien of the Company in excess of $5,000 is set forth in
Section 3.01(d) of the Company Disclosure Letter. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
federal, state or local government or any court, administrative agency or
commission or other governmental authority or agency, domestic or foreign (a
“Governmental Entity”) is required by or with respect to the Company in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of any of the transactions

 

7

--------------------------------------------------------------------------------


 

contemplated hereby or the performance by the Company of its obligations
hereunder, except for the filing of the Delaware Certificate of Merger with the
Secretary of State of the State of Delaware and the New York Certificate of
Merger with the Secretary of State of the State of New York and appropriate
documents with the relevant authorities of other states in which the Company is
qualified to do business.

 

(e)           Financial Statements. The Company has delivered to Parent: 
(a) audited balance sheets of the Company for each of the periods ended
December 31, 2006 and December 31, 2007 (the most recent of which is referred to
as the “Most Recent Balance Sheet”) and the related audited statements of
operations and cash flows for the fiscal years then ended, in each case audited
by J.H. Cohn LLP, the Company’s independent accountants, and (b) monthly
unaudited financials of the Company in the form customarily prepared by
management for internal use for each complete month from the Most Recent Balance
Sheet Date through the date of this Agreement (the “Monthly Financials”). Such
financial statements (collectively, the “Company Financial Statements”), are
true, correct and complete and fairly present the financial condition, the
results of operations and cash flows of the Company as at the respective dates
of and for the periods referred to in such financial statements, all in
accordance with generally accepted accounting principles as applied in the
United States (“GAAP”), subject, in the case of interim financial statements, to
normal recurring year-end adjustments and the absence of notes. Except as
disclosed therein, the Company Financial Statements reflect the consistent
application of such accounting principles throughout the periods involved. No
financial statements of any Person other than the Company are required by GAAP
to be included in the Company Financial Statements. Except as set forth in
Section 3.01(e) of the Company Disclosure Letter, the Company has prepared all
financial statements of the Company required for the Parent to file with the SEC
the financial statements required under Items 2.01 and 9.01 of Form 8-K
including, without limitation the Company Financial Statements in compliance
with Regulation S-X promulgated under the Securities Act. The Company’s auditor,
J.H. Cohn LLP, qualifies as an independent registered public accounting firm
with respect to the Company within the meaning of the Securities Act and the
applicable rules and regulations thereunder adopted by the SEC and the Public
Company Accounting Oversight Board (United States). The information provided by
the Company to Griffin Securities Inc. for purposes of rendering its opinion
with respect to the consideration being issued by Parent pursuant to this
Agreement being fair from a financial point of view to the holders of Parent
Common Stock is true and correct in all material respects. The Company has no
liabilities or obligations of any kind, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, other than (i) as set forth in the
Company Financial Statements, (ii) as set forth in Section 3.01(e) of the
Company Disclosure Letter or (iii) which do not exceed $5,000 in the aggregate.

 

(f)           Absence of Certain Changes or Events.  Since December 31, 2007,
there is not and has not been:  (i) any Material Adverse Change with respect to
the Company;

 

8

--------------------------------------------------------------------------------


 

(ii) any condition, event or occurrence which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Change with respect to the Company; (iii) any condition, event
or occurrence which, individually or in the aggregate, could reasonably be
expected to prevent or materially delay the ability of the Company to consummate
the transactions contemplated by this Agreement or perform its obligations
hereunder.

 

(g)          Litigation; Labor Matters; Compliance with Laws.

 

(i)            Except as set forth in Section 3.01(g)(i) of the Company
Disclosure Letter, there is no suit, action, claim, charge, arbitration,
investigation or proceeding pending before or, to the knowledge of the Company,
threatened by, a Governmental Entity, in each case with respect to the Company
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to the Company or prevent or materially
delay the ability of the Company to consummate the transactions contemplated by
this Agreement or to perform its obligations hereunder. There is no judgment,
decree, citation, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against the Company which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to the Company.

 

(ii)           Except as set forth in Section 3.01(g)(ii) of the Company
Disclosure Letter (1) The Company is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization; (2) the Company is not the subject of any strike,
grievance or other proceeding asserting that the Company has committed an unfair
labor practice or seeking to compel it to bargain with any labor organization as
to wages or conditions of employment; (3) there is no strike, work stoppage or
other labor dispute involving the Company or, to its knowledge, threatened;
(4) no grievance is pending or, to the knowledge of the Company, threatened
against the Company which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect with respect to the Company; (5) the
Company is in material compliance with all applicable laws (domestic and
foreign), agreements, contracts and policies relating to employment, employment
practices, wages, hours, immigration matters and terms and conditions of
employment; (6) the Company has paid in full to all employees of the Company all
wages, salaries, commissions, bonuses, benefits and other compensation due and
payable to such employees under any policy, practice, agreement, plan, program,
statute or other law; (7) the Company is not liable for any severance pay or
other payments to any employee or former employee arising from the termination
of employment under any benefit or severance policy, practice, agreement, plan
or program of the Company, nor will the Company have any liability which exists
or arises, or may be deemed to exist or arise, under any applicable law,
contract or

 

9

--------------------------------------------------------------------------------


 

otherwise, as a result of or in connection with the transactions contemplated
hereunder or as a result of the termination by the Company of any Persons
employed by the Company on or prior to the Effective Time; and (8) the Company
is in compliance with its obligations pursuant to the Worker Adjustment and
Retraining Notification Act of 1988 (“WARN”) and any similar state or local
laws, and all other employee notification and bargaining obligations arising
under any statute or otherwise.

 

(iii)          The business of the Company is not being conducted in violation
of any law (domestic or foreign), ordinance or regulation of any Governmental
Entity in any material respect.

 

(h)          Employee Benefit Plans.

 

(i)            Section 3.01(h)(i) of the Company Disclosure Letter lists each
oral or written agreement with any consultant, employee, director or officer of
the Company and the duration of such agreement and amounts payable thereunder,
including, but not limited to, any agreement (A) under which the amount or
timing of benefits are contingent, or the terms are altered, upon the occurrence
of a transaction involving the Company of the nature of any of the transactions
contemplated by this Agreement, (B) providing any term of employment or
compensation, or (C) providing severance benefits or other benefits after the
termination of employment or service of such employee, director or officer.

 

(ii)           The Company does not maintain any “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) (including, without limitation, multiemployer plans
within the meaning of Section 3(37) of ERISA or any of its foreign
equivalents)), stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, collective bargaining, bonus, incentive,
deferred compensation or any other employee benefit plans, agreements, programs,
policies, payroll or other arrangements relating to employment, benefits or
entitlements, whether or not subject to ERISA (including any funding mechanism
therefor now in effect or required in the future as a result of the transactions
contemplated by this Agreement or other activities taken by the Company on or
prior to the date of this Agreement), sponsored by the Company or any other
entity such as a co-employer, whether formal or informal, oral or written,
legally binding or not under which any employee or former employee of the
Company has any present or future right to benefits based on such employee’s
employment with the Company and under which the Company has any present or
future liability.

 

(iii)          No payment that is owed or may become due to any director,
officer, employee or agent of the Company will be non-deductible or subject to
tax under Section 280G, Section 4999 or Section 162(m) of the Code; nor will

 

10

--------------------------------------------------------------------------------


 

the Company be required to “gross up” or otherwise compensate any such person
because of the imposition of any excise tax on a payment to such person.

 

(i)            Taxes.

 

(i)            The Company has timely filed with the appropriate Governmental
Entity all Tax Returns required to be filed by it, each such Tax Return has been
prepared in compliance with all applicable laws and regulations and all such Tax
Returns are true, accurate and complete in all material respects. The Company
has (A) timely paid in full all Taxes required to have been paid by it (whether
or not such Taxes were shown to be due on such Tax Returns); and (B) made
adequate provision for all accrued Taxes not yet due. The Company has made
accruals for Taxes on the Company Financial Statements that are adequate to
cover any Tax liability of the Company determined in accordance with GAAP
through the date of the applicable Company Financial Statements, and any Taxes
of the Company arising after the date of the most recent Company Financial
Statements and at or before the Effective Time have been or will be incurred in
the ordinary course of the Company’s business.

 

(ii)           The Company has timely withheld and timely paid all Taxes that
are required to have been withheld and paid by it in connection with amounts
paid or owing to any employee, independent contractor, creditor or other Person.

 

(iii)          As of the date of this Agreement, no federal, state, local or
foreign audits, suits or other administrative proceedings or court proceedings
are presently pending with regard to any Taxes or Tax Returns of the Company,
and the Company has not received a written notice of any material pending or
proposed claims, audits or proceedings with respect to Taxes. The Company has
not granted any outstanding extensions of the time in which any Tax may be
assessed or collected by any Tax authority. There is no action, suit, proceeding
or audit with respect to any Tax or, to the knowledge of the Company, threatened
against or with respect to the Company. The Company has not received any notice
of deficiency or assessment from any Governmental Entity for any amount of Tax
that has not been fully settled or satisfied, and to the knowledge of the
Company no such deficiency or assessment is proposed.

 

(iv)         No claim has been made in writing by any Governmental Entity in a
jurisdiction where the Company does not file Tax Returns that any such entity
is, or may be, subject to taxation by that jurisdiction.

 

(j)            Properties. The Company (i) has good and marketable title to all
the properties and assets (A) reflected in the Most Recent Balance Sheet as
being owned by the Company (other than any such properties or assets sold or
disposed of since such date in the ordinary course of business consistent with
past practice) or (B)

 

11

--------------------------------------------------------------------------------


 

acquired after December 31, 2007. The Company has good and valid leasehold
interests in all real property leases, subleases and occupancy agreements to
which the Company is a party (the “Company Leases”) and is in sole possession of
the properties purported to be leased thereunder. Section 3.01(j) of the Company
Disclosure Letter lists and describes briefly all Company Leases. Each Company
Lease is in full force and effect and constitutes a legal, valid and binding
obligation of, and is legally enforceable against, the respective parties
thereto. There is no uncured breach, and no default exists, on the part of
landlord under any of the Company Leases, and the Company has no knowledge of
breach or default or any event, condition or state of facts, which with the
giving of notice or the passage of time, or both, would constitute a breach or
default by the Company under any Company Lease. There is no suit, action,
arbitration or other proceeding with respect to the Company Leases or the
premises leased under the Company Leases. The Company has not received notice
and does not otherwise have knowledge of any pending, threatened or contemplated
condemnation proceeding affecting any premises leased by the Company or any part
thereof or of any sale or other disposition of any such leased premises or any
part thereof in lieu of condemnation. The real property leased to the Company
under the Company Leases encompasses all real property used by the Company, and
the Company does not own any real property and does not have any options to
purchase real property. The landlord under each of the Company Leases has
performed all initial improvements required to be performed by it under such
Company Lease and all tenant improvements allowances have been paid to the
Company as tenant under such Company Lease. All insurance required to be
maintained by the Company under each of the Company Leases is in full force and
effect.

 

(k)           Environmental Matters.

 

(i)            The Company holds and is in compliance in all material respects
with all Environmental Permits and the Company is, and has been, otherwise in
compliance with all Environmental Laws in all material respects and, to the
knowledge of the Company, there are no conditions that might prevent or
interfere with such compliance in the future.

 

(ii)           The Company has not received any Environmental Claim, and to the
knowledge of the Company there is no threatened Environmental Claim.

 

(iii)          The Company has not entered into any consent decree, order or
agreement under any Environmental Law.

 

(iv)         There are no (A) underground storage tanks, (B) polychlorinated
biphenyls, (C) friable asbestos or asbestos-containing materials, (D) sumps,
(E) surface impoundments, (F) landfills or (G) sewers or septic systems present
at any facility currently leased, operated or otherwise used by the Company that
could reasonably be expected to give rise to liability of the Company under any
Environmental Laws.

 

12

--------------------------------------------------------------------------------


 

(v)                               There are no past (including, without
limitation, with respect to assets or businesses formerly owned, leased or
operated by the Company) or present actions, activities, events, conditions or
circumstances, including, without limitation, the release, threatened release,
emission, discharge, generation, treatment, storage or disposal of Hazardous
Materials, that could reasonably be expected to give rise to liability of the
Company under any Environmental Laws.

 

(vi)                            No modification, revocation, reissuance,
alteration, transfer or amendment of the Environmental Permits, or any review
by, or approval of, any third party of the Environmental Permits is required in
connection with the execution or delivery of this Agreement or the consummation
of the transactions contemplated hereby or the continuation of the business of
the Company following such consummation.

 

(vii)                         Hazardous Materials have not been generated,
transported, treated, stored, disposed of, arranged to be disposed of, released
or threatened to be released at, on, from or under any of the properties or
facilities currently leased or otherwise used by the Company, in violation of or
so as could result in liability under, any Environmental Laws.

 

(viii)                      The Company has not contractually assumed any
liabilities or obligations under any Environmental Laws.

 

(l)                                     Contracts; Debt Instruments.

 

(i)                                   Section 3.01(l) of the Company Disclosure
Letter lists all material contracts and other agreements, whether written or
oral, to which the Company is a party.  The Company has delivered to the Parent
a correct and complete copy of each written agreement listed or required to be
listed in Section 3.01(l) of the Company Disclosure Letter.  With respect to
each agreement listed or required to be listed in Section 3.01(l) of the Company
Disclosure Letter, except as may be set forth in Section 3.01(l) of the Company
Disclosure Letter:  (a) the agreement is legal, valid, binding, enforceable and
in full force and effect; (b) the agreement will continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (c) no event has
occurred that, with notice or lapse of time, would constitute a material breach
or default, or permit termination, modification or acceleration under the
agreement; and (d) no party has repudiated any provision of the agreement.

 

(ii)                                The Company has delivered to Parent
(x) true, complete and correct copies of all loan or credit agreements, notes,
bonds, mortgages, indentures and other agreements and instruments pursuant to
which any Indebtedness of the Company is outstanding and (y) accurate
information regarding the respective principal amounts currently outstanding
thereunder.  For the avoidance of doubt, Company Disclosure Letter 3.01(l) lists
each such

 

13

--------------------------------------------------------------------------------


 

item required to be delivered pursuant to this Section 3.01(l)(ii) to which the
Company is a party or pursuant to which the Company has any obligations.

 

(m)                               Brokers.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company, except as set forth in Section 3.01(m) of the Company
Disclosure Letter.

 

(n)                                 Board and Stockholder Approval.  (i) The
Board of Directors of the Company, has by unanimous vote or consent of its
directors  approved this Agreement and the Merger and (ii) the holders of the
requisite number of shares of the Company’s capital stock have approved this
Agreement and the transactions contemplated herein, including the Merger, which
is the only vote of the holders of any class or series of securities of the
Company necessary to approve this Agreement, the Merger and the other
transactions contemplated hereby.

 

(o)                                 Intellectual Property.

 

(i)                                   The Company has not developed and does not
own any registered Intellectual Property which has been issued to the Company. 
Section 3.01(o) of the Company Disclosure Letter identifies each item of Company
Technology that any Person besides the Company owns and that is used by the
Company or in connection with the Company’s business pursuant to any license,
sublicense or other contractual obligation (the “Licenses”).  Except as
disclosed on Section 3.01(o) of the Company Disclosure Letter, there are no
royalties for the use of any such Company Technology.  The Company has made
available to the Parent true, accurate and complete copies of all of the
Licenses, in each case, as amended or otherwise modified and in effect.

 

(ii)                                The Company owns or has the right to use all
Intellectual Property necessary for the Company to conduct its business as it is
currently conducted and consistent with past practice.

 

(iii)                             All of the Intellectual Property used by the
Company is subsisting and unexpired, free of all Liens, has not been abandoned
and, to the knowledge of the Company, does not infringe the intellectual
property rights of any third party, in each case, except as set forth in
Section 3.01(o) of the Company Disclosure Letter.  None of the Intellectual
Property to the extent used by the Company is the subject of any license,
security interest or other agreement to which the Company is a party granting
rights therein to any third party.  To the Company’s knowledge, no judgment,
decree, injunction, rule or order has been rendered by any U.S. federal or state
or foreign Governmental Entity which would limit, cancel or question the
validity of, or the Company’s rights in and to any Intellectual Property in any
material respect.  The Company has not

 

14

--------------------------------------------------------------------------------


 

received notice of any pending or threatened suit, action or proceeding that
seeks to limit, cancel or question the validity of, or the Company’s rights in
and to any Intellectual Property.

 

(iv)                            To the Company’s knowledge, the Company’s use
and dissemination of any and all data and information concerning consumers of
its products or users of any web sites operated by the Company is in compliance
with all applicable privacy policies, terms of use, and laws.  To the Company’s
knowledge, the transactions contemplated to be consummated hereunder as of the
Closing will not violate any privacy policy, terms of use, or laws relating to
the use, dissemination, or transfer of such data or information.

 

(v)                               The Company takes reasonable steps to protect,
maintain and safeguard its Intellectual Property, including any Intellectual
Property for which improper or unauthorized disclosure would impair its value or
validity, and have executed appropriate agreements and made appropriate filings
and registrations in connection with the foregoing.

 

(p)                                 Government Licenses; Compliance With FDC Act
and Other Regulatory Requirements.

 

(i)                                     The Company holds all material
authorizations, consents, approvals, franchises, licenses and permits required
under applicable law or regulation for the operation of the business of the
Company as presently operated (the “Company Permits”).  All the Company Permits
have been duly issued or obtained and are in full force and effect, and the
Company is in material compliance with the terms of all the Company Permits. 
The Company has not engaged in any activity that would cause revocation or
suspension of any such Company Permits.  Neither the execution, delivery nor
performance of this Agreement shall adversely affect the status of any of the
Company Permits.

 

(ii)                                  Without limiting the generality of the
representations and warranties made in sub-paragraph (i) above, the Company
represents and warrants that (i) all Pharmaceutical Products that are subject to
the jurisdiction of the United States Food and Drug Administration (the “FDA”)
are being developed, labelled, stored, tested and distributed directly by the
Company in substantial compliance with all applicable requirements under the
Federal Food, Drug and Cosmetic Act of 1938 (the “FDCA”), the Public Health
Service Act of 1944 (the “PHSA”) and all applicable similar state and foreign
Legal Requirements, including those relating to investigational use, premarket
clearance and applications or abbreviated applications to market a new
Pharmaceutical Product.  “Pharmaceutical Products” shall mean all biological and
drug candidates, compounds or products being researched, tested, developed,
manufactured or distributed by the Company, (ii) all preclinical studies and
clinical trials conducted by the Company have been, and are being, conducted in
substantial compliance with the requirements of Good Laboratory Practice and
Good Clinical Practice and all requirements relating to protection of human
subjects contained in Title 21, Parts 50, 54, and 56 of the United States Code
of Federal Regulations

 

15

--------------------------------------------------------------------------------


 

(“C.F.R.”), in each case, to the extent required by applicable law and
regulations, (iii) no Pharmaceutical Product has been recalled, suspended, or
discontinued as a result of any action by the FDA or any other similar foreign
Governmental Entity by the Company, or (iv) since December 31, 2005, neither the
Company nor, to the knowledge of the Company, any of its officers, key employees
or agents has been convicted of any crime or engaged in any conduct that has
resulted, or would reasonably be expected to result, in debarment under 21
U.S.C. Section 335a or any similar state law or regulation under 42 U.S.C.
Section 1320a-7.

 

(q)                                 Insurance.  The Company does not presently
maintain any insurance policies.

 

(r)                                    Accredited Investor.  The Company
represents and warrants that it has received or, as of the Closing shall have
received,  reasonable assurance from each holder of Company Common Stock that
such holder is an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act.

 

(s)                                  Transactions with Affiliates. 
Section 3.01(s) of the Company’s Disclosure Letter lists all currently effective
contracts and agreements between the Company, on one hand, and any of its
officers, directors, shareholders or their Affiliates, on the other and all such
contracts and agreements that were in effect at any time since January 1, 2006. 
None of the Company’s directors, officers, employees and shareholders, or their
Affiliates, owns any material asset, tangible or intangible, that is used in the
business of the Company, except as set form on Section 3.01(s) of the Company’s
Disclosure Letter.

 

(t)                                    Description of Business.  The description
of the Company included in Amendment No. 1 to Preliminary Proxy Statement of
REIT Americas, Inc. filed on Schedule 14A on December 19, 2007 does not contain
any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements and information contained therein not
misleading, in each case, as of the date of the filing thereof.

 

(u)                                 Disclaimer of Other Representations and
Warranties.  The representations and warranties contained in this Section 3.01,
and in the Officer’s Certificate and Secretary’s Certificate to be delivered by
the Company under this Agreement, do not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements and information contained therein not misleading.  Parent and Merger
Sub acknowledge and agree that the Company has made no representation or
warranty in connection with this Agreement or the transactions contemplated
hereby other than as set forth in this Section 3.01.

 

3.02         Representations and Warranties of Parent and Merger Sub.  Except as
set forth in the disclosure letter (to the extent each disclosure item therein
is clearly marked to indicate the section, paragraph or subparagraph of this
Agreement to which such disclosure is an exception, referencing the same
section, paragraph and subparagraph as used in this Agreement) delivered by
Parent and Merger Sub to Holdings and the Company at the time of execution of
this Agreement (the “Parent Disclosure Letter”) or in the Parent SEC

 

16

--------------------------------------------------------------------------------


 

Documents filed on or after January 1, 2007, Parent and Merger Sub represent and
warrant to Holdings and the Company as follows:

 

(a)                                  Organization, Standing and Corporate
Power.  Each of Parent and Merger Sub is duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
power and authority to carry on its business as now being conducted.  Each of
Parent and Merger Sub is duly qualified or licensed to do business and is in
good standing in each jurisdiction (domestic or foreign) in which the nature of
its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed (individually or in the aggregate) would
not have a Material Adverse Effect with respect to Parent.  Parent has made
available to Holdings and the Company complete and correct copies of its
certificate of incorporation (including any Certificates of Designations
thereto) (the “Parent Certificate”) and by-laws (the “Parent Bylaws”) and the
organizational documents of Merger Sub.

 

(b)                                 Capital Structure.  The authorized capital
stock of Parent consists of (x) 100,000,000 shares of Parent Common Stock and
(y) 6,000,000 shares of Parent Preferred Stock.  As of the date hereof, there
were:  (i) 22,899,206 shares of Parent Common Stock issued and outstanding;
(ii) 0 shares of Parent Preferred Stock issued and outstanding, (iii) 299 shares
of Parent Common Stock held in the treasury of Parent; (iv) 1,784,584 shares of
Parent Common Stock reserved for issuance upon exercise of options available for
grant pursuant to Parent’s stock option plans; (v) 2,546,488 shares of Parent
Common Stock issuable upon exercise of awarded but unexercised stock options;
and (vi) warrants representing the right to purchase 20,445,984 shares of Parent
Common Stock.  Except as set forth above, as of the date hereof, there were no
shares of capital stock or other equity securities of Parent issued, reserved
for issuance or outstanding.  All outstanding shares of capital stock of Parent
are, and all shares which may be issued as described above will be, when issued,
duly authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights.  The shares of Parent Common Stock to be issued in connection
with the Merger (x) will, when issued, be duly authorized, validly issued, fully
paid and nonassessable and not subject to preemptive rights and (y) will be
issued in compliance in all material respects with all applicable federal and
state securities laws and applicable rules and regulations promulgated
thereunder.  Except as set forth above and in the Rights Agreement dated as of
August 13, 1999, between the Parent and American Stock Transfer & Trust Company
as Rights Agent (the “Shareholder Rights Plan”), there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which Parent is a party or by which
it is bound obligating Parent to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity or voting
securities of Parent or obligating Parent to issue, grant, extend, accelerate
the vesting of or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking.  There are no outstanding
contractual obligations, commitments, understandings or

 

17

--------------------------------------------------------------------------------


 

arrangements of Parent to repurchase, redeem or otherwise acquire or make any
payment in respect of any shares of capital stock of Parent.  As of the date
hereof, all of the membership interests in Merger Sub are owned by Parent, free
and clear of any Lien, and as of the Closing Date, all the membership interests
of Merger Sub will be owned by Parent free and clear of any Lien.

 

(c)                                  Authority; Noncontravention.  Parent and
Merger Sub have all requisite corporate (or other, as applicable) power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by Parent and
Merger Sub and the consummation by Parent and Merger Sub of the transactions
contemplated hereby have been duly authorized by all necessary entity action on
the part of Parent and Merger Sub.  This Agreement has been duly executed and
delivered by each of Parent and Merger Sub, as applicable, and (assuming due
authorization, execution and delivery by Holdings and the Company) constitutes a
valid and binding obligation of Parent and Merger Sub, as applicable,
enforceable against them in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).  The
execution and delivery of this Agreement does not, and the consummation by
Parent and Merger Sub of the transactions contemplated by this Agreement and
compliance by Merger Sub with the provisions of this Agreement will not,
conflict with, or result in any breach or violation of, or any default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of, or a “put” right with respect to
any obligation under, or to a loss of a material benefit under, or result in the
creation of any Lien upon any of the properties or assets of Parent or Merger
Sub under (i) the certificate of incorporation or by-laws of Parent or the
organizational documents of Merger Sub, (ii) any loan or credit agreement, note,
note purchase agreement, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Parent or
Merger Sub or any of their respective properties or assets or (iii) subject to
the governmental filings and other matters referred to in the following
sentence, any judgment, order, decree, statute, law, ordinance, rule, regulation
or arbitration award applicable to Parent or Merger Sub or their respective
properties or assets, other than, in the case of clauses (ii) and (iii), any
such conflicts, breaches, violations, defaults, rights, losses or Liens that
individually or in the aggregate would not have a Material Adverse Effect with
respect to Parent or prevent or materially delay the ability of Parent and
Merger Sub to consummate the transactions contemplated by this Agreement or
perform their respective obligations hereunder.  No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity is required by or with respect to Parent or Merger Sub in
connection with the execution and delivery of this Agreement by Parent and
Merger Sub or the consummation by Parent and Merger Sub of any of the
transactions contemplated hereby or the performance by Parent and Merger Sub of
their respective obligations hereunder, except for (i) the filing with the SEC
of such reports under the Exchange Act as may be required in connection

 

18

--------------------------------------------------------------------------------


 

with this Agreement and the transactions contemplated hereby, (ii) the filing of
the Delaware Certificate of Merger with the Secretary of State of the State of
Delaware and the New York Certificate of Merger with the Secretary of State of
New York and appropriate documents with the relevant authorities of other states
in which Parent is qualified to do business, (iii) such other consents,
approvals, orders, authorizations, registrations, declarations, filings or
notices as may be required under the “takeover” or “blue sky” laws of various
states or the rules of any applicable stock market and (v) such other consents,
approvals, orders, authorizations, registrations, declarations, filings or
notices the failure of which to make or obtain, individually or in the
aggregate, could not reasonably be expected to (x) prevent or materially delay
consummation of the Merger or the other transactions contemplated hereby or
performance of Parent’s and Merger Sub’s obligations hereunder or (y) have a
Material Adverse Effect with respect to Parent.

 

(d)                                 Parent SEC Documents; Undisclosed
Liabilities.  Since January 1, 2003, Parent has filed with the SEC all reports,
schedules, forms, statements and other documents required pursuant to the
Securities Act and the Exchange Act (collectively, and in each case including
all exhibits and schedules thereto and documents incorporated by reference
therein, the “Parent SEC Documents”).  As of their respective dates, the Parent
SEC Documents (other than the Parent SEC Financial Statements) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Parent SEC Documents.  Except to the extent that
information contained in any Parent SEC Document has been revised or superseded
by a later filed Parent SEC Document, none of the Parent SEC Documents
(including any and all Parent SEC Financial Statements included therein)
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of Parent included in the Parent SEC
Documents (the “Parent SEC Financial Statements”) comply as to form in all
material respects with applicable published accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with GAAP, applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of Parent as of the dates thereof and the results
of its operations and cash flows for the periods then ended (subject, in the
case of unaudited quarterly statements, to normal recurring year-end audit
adjustments).  Parent has no liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) required by GAAP to be recognized or
disclosed on a balance sheet of Parent or in the notes thereto, except
(i) liabilities reflected in the audited balance sheet of Parent as of
December 31, 2007, (ii) liabilities incurred since December 31, 2007, in the
ordinary course of business consistent with past practice and (iii) liabilities
that would not be reasonably likely to have a Material Adverse Effect with
respect to Parent.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Disclosure Controls and Procedures.  The
Parent maintains disclosure controls and procedures required by Rule
13a-15 and 15d-15 under the Exchange Act.  Such disclosure controls and
procedures are designed to ensure that all material information relating to the
Parent is made known to the Parent’s chief executive officer and chief financial
officer by others within the Parent, particularly during the period in which the
Parent’s applicable Exchange Act report is being prepared, and effective, in
that they provide reasonable assurance that information required to be disclosed
by the Parent in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the SEC’s rules and forms.  The Parent’s management assessment was that
disclosure controls and procedures were effective as of December 31, 2007.

 

(f)                                    Absence of Certain Changes or Events.
 Since December 31, 2007, there is not and has not been:  (i) any Material
Adverse Change with respect to Parent; (ii) any condition, event or occurrence
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or give rise to a Material Adverse Change with respect
to Parent; (iii) any condition, event or occurrence which, individually or in
the aggregate, could reasonably be expected to prevent or materially delay the
ability of Parent and Merger Sub to consummate the transactions contemplated by
this Agreement or perform their respective obligations hereunder.

 

(g)                                 Litigation; Labor Matters; Compliance with
Laws.

 

(i)                                   There is no suit, action, claim, charge,
arbitration, investigation or proceeding pending before a Governmental Entity
and, to the knowledge of Parent, no suit, action, claim, charge, arbitration,
investigation or proceeding threatened against or pending, in each case with
respect to Parent that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect with respect to Parent or prevent or
materially delay the ability of Parent and Merger Sub to consummate the
transactions contemplated by this Agreement or to perform their respective
obligations hereunder, nor is there any judgment, decree, citation, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
Parent which, individually or in the aggregate, could reasonably be expected to
have, a Material Adverse Effect with respect to Parent.

 

(ii)                                Except as set forth in
Section 3.02(g)(ii) of the Parent Disclosure Letter (1) the Parent is not a
party to, or bound by, any collective bargaining agreement, contract or other
agreement or understanding with a labor union or labor organization; (2) the
Parent is not the subject of any strike, grievance or other proceeding asserting
that the Parent has committed an unfair labor practice or seeking to compel it
to bargain with any labor organization as to wages or conditions of employment;
(3) there is no strike, work stoppage or other labor dispute involving the
Parent or, to its knowledge, threatened; (4) no grievance is pending or, to the
knowledge

 

20

--------------------------------------------------------------------------------


 

of the Parent, threatened against the Parent which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to the Parent; (5) the Parent is in material compliance with all
applicable laws (domestic and foreign), agreements, contracts and policies
relating to employment, employment practices, wages, hours, immigration matters
and terms and conditions of employment; (6) the Parent has paid in full to all
employees of the Parent all wages, salaries, commissions, bonuses, benefits and
other compensation due and payable to such employees under any policy, practice,
agreement, plan, program, statute or other law; (7) the Parent is not liable for
any severance pay or other payments to any employee or former employee arising
from the termination of employment under any benefit or severance policy,
practice, agreement, plan or program of the Parent, nor will the Parent have any
liability which exists or arises, or may be deemed to exist or arise, under any
applicable law or otherwise, as a result of or in connection with the
transactions contemplated hereunder or as a result of the termination by the
Parent of any Persons employed by the Parent on or prior to the Effective Time;
and (8) the Parent is in compliance with its obligations pursuant to WARN and
any similar state or local laws, and all other employee notification and
bargaining obligations arising under any statute or otherwise.

 

(iii)          The businesses of Parent is not being conducted in violation of
any law (domestic or foreign), ordinance or regulation of any Governmental
Entity, except for possible violations which, individually or in the aggregate,
do not and would not have a Material Adverse Effect with respect to Parent.

 

(h)           Interim Operations of Merger Sub.  Merger Sub was formed on
April 3, 2008 solely for the purpose of engaging in the transactions
contemplated hereby, has engaged in no other business activities and has
conducted its operations only as contemplated hereby.

 

(i)            Employee Benefit Plans.

 

(i)                                   Section 3.02(i)(i) of the Parent
Disclosure Letter contains a true and complete list of each “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) (including, without
limitation, multiemployer plans within the meaning of Section 3(37) of ERISA or
any of its foreign equivalents)), stock purchase, stock option, severance,
employment, change-in-control, fringe benefit, collective bargaining, bonus,
incentive, deferred compensation and all other employee benefit plans,
agreements, programs, policies or other arrangements relating to employment,
benefits or entitlements, whether or not subject to ERISA (including any funding
mechanism therefor now in effect or required in the future as a result of the
transactions contemplated by this Agreement or other activities taken by the
Parent on or prior to the date of this Agreement), sponsored by the Parent or
any other entity such as a co-employer, whether formal or

 

21

--------------------------------------------------------------------------------


 

informal, oral or written, legally binding or not under which any employee or
former employee of the Parent has any present or future right to benefits based
on such employee’s employment with the Parent and under which the Parent has any
present or future liability.  All such plans, agreements, programs, policies and
arrangements are herein collectively referred to as the “Parent Plans.”

 

(ii)                                  With respect to each Parent Plan, the
Parent has delivered to Parent a current, accurate and complete copy (or, to the
extent no such copy exists, an accurate description) thereof and, to the extent
applicable, (A) any related trust agreement, annuity contract or other funding
instrument; (B) the most recent determination letter issued by the IRS; (C) any
summary plan description and other material written communications (or a
description of any material oral communications) by the Parent to its employees
concerning the extent of the benefits provided under a Parent Plan; and (D) for
the three most recent years (I) the Form 5500 and attached schedules;
(II) audited financial statements; (III) actuarial valuation reports; and
(IV) attorney’s response to an auditor’s request for information.

 

(iii)                               (A) Neither the Parent nor any member of its
Controlled Group has or shall have, as of the Effective Time, any obligation to
any multiemployer plan (within the meaning of 4001(a)(3) of ERISA) or any
collective bargaining agreement; (B) neither the Parent nor any member of its
Controlled Group has incurred any material withdrawal liability under Title IV
of ERISA; and (C) neither the Parent nor any member of its Controlled Group has
engaged in a transaction which could subject it to liability under ERISA
Section 4212(c).

 

(iv)                              (A) Each Parent Plan which is intended to meet
the requirements for Tax-favored treatment under Subchapter B of Chapter 1 of
Subtitle A of the Code meets such requirements; and (B) the Parent has received
a favorable determination from the IRS with respect to any trust intended to be
qualified within the meaning of Code Section 501(c)(9).

 

(v)                                 The Parent has complied and currently
complies in all material respects with the applicable continuation requirements
for its welfare benefit plans, including Section 4980B of the Code and Sections
601 through 608, inclusive, of ERISA and any applicable state statutes
maintaining health insurance continuation coverage for employees and
beneficiaries.

 

(vi)          Except as otherwise disclosed in Section 3.02(i)(vi) of the Parent
Disclosure Letter, none of the terms of the Parent Plans provides that the
consummation of the transactions contemplated by this Agreement will, either
alone or in combination with another event, (A) entitle any of the Parent’s
employees or current or former officers or directors to severance pay,
unemployment compensation or any other payment, except as expressly provided in
this Agreement, or (B) accelerate the time of

 

22

--------------------------------------------------------------------------------


 

payment or vesting, or increase the amount of compensation due any such employee
or officer.

 

(vii)        Except as otherwise disclosed in Section 3.02(i)(vii) of the Parent
Disclosure Letter, no payment that is owed or may become due to any director,
officer, employee or agent of the Parent will be non-deductible or subject to
tax under Section 280G, Section 4999 or Section 162(m) of the Code; nor will the
Parent be required to “gross up” or otherwise compensate any such person because
of the imposition of any excise tax on a payment to such person.

 

(viii)       Each Parent Plan is amendable and terminable at the sole discretion
of the sponsor thereof without notice to any participant or beneficiary.

 

(ix)          There is no suit, action, claim, charge, arbitration,
investigation or proceeding (except with respect to benefits payable in the
normal operation of Parent Plans and qualified domestic relations orders)
against or involving any Parent Plan or asserting any rights or claims to
benefits under any Parent Plan that could give rise to any material liability.

 

(x)           Except as disclosed in Section 3.02(i)(x) of the Parent Disclosure
Letter, there are no obligations or potential liability under any Parent Plan
for providing welfare benefits after termination of employment to any employee
(or any beneficiary of an employee), including, but not limited to, retiree
health and life insurance coverage, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable law and insurance conversion privileges under state law. The assets
of each Parent Plan which is funded are reported on their fair market value on
the books and records of such Parent Plan.

 

(xi)          No individuals are currently providing, or have ever provided,
services to the Parent pursuant to a leasing arrangement or similar type of
arrangement. The Parent has no obligation to provide benefits under any Parent
Plan maintained for its employees to or for the benefit of any individual who
has been treated as an independent contractor by the Parent.

 

(j)            Taxes.

 

(i)            Parent has timely filed with the appropriate Governmental Entity
all Tax Returns required to be filed by it, each such Tax Return has been
prepared in compliance with all applicable laws and regulations and all such Tax
Returns are true, accurate and complete in all material respects. Parent has
(A) timely paid in full all Taxes required to have been paid by it (whether or
not such Taxes were shown to be due on such Tax Returns); and (B) made adequate
provision for all accrued Taxes not yet due. Parent has made accruals for Taxes
on the Parent SEC Financial Statements that are adequate to cover any Tax
liability of Parent determined in accordance

 

23

--------------------------------------------------------------------------------


 

with GAAP through the date of the applicable Parent SEC Financial Statements,
and any Taxes of Parent arising after the date of the most recent Parent SEC
Financial Statements and at or before the Effective Time have been or will be
incurred in the ordinary course of Parent’s business.

 

(ii)           As of the date of this Agreement, no federal, state, local or
foreign audits, suits or other administrative proceedings or court proceedings
are presently pending with regard to any Taxes or Tax Returns of Parent, and
Parent has not received a written notice of any material pending or proposed
claims, audits or proceedings with respect to Taxes. The Parent has not granted
any outstanding extensions of the time in which any Tax may be assessed or
collected by any Tax authority. There is no action, suit, proceeding or audit
with respect to any Tax or, to the knowledge of Parent, threatened against or
with respect to Parent. Parent has not received any notice of deficiency or
assessment from any Governmental Entity for any amount of Tax that has not been
fully settled or satisfied, and to the knowledge of Parent no such deficiency or
assessment is proposed.

 

(iii)          No claim has been made in writing by any Governmental Entity in a
jurisdiction where Parent does not file Tax Returns that any such entity is, or
may be, subject to taxation by that jurisdiction.

 

(k)           Properties. The Parent (i) has good and marketable title to all
the properties and assets (A) reflected in the Most Recent Balance Sheet as
being owned by the Parent (other than any such properties or assets sold or
disposed of since such date in the ordinary course of business consistent with
past practice) or (B) acquired after December 31, 2007 which are material to the
Parent’s business, free and clear of all Liens. The Parent has good and valid
leasehold interests in all real property leases, subleases and occupancy
agreements to which the Parent is a party (the “Parent Leases”) and is in sole
possession of the properties purported to be leased thereunder.
Section 3.02(k) of the Parent Disclosure Letter lists and describes briefly all
Parent Leases. Each Parent Lease is in full force and effect and constitutes a
legal, valid and binding obligation of, and is legally enforceable against, the
respective parties thereto. There is no uncured breach, and no default exists,
on the part of landlord under any of the Parent Leases, and the Parent has no
knowledge of breach or default or any event, condition or state of facts, which
with the giving of notice or the passage of time, or both, would constitute a
breach or default by the Parent under any Parent Lease. There is no suit,
action, arbitration or other proceeding with respect to the Parent Leases or the
premises leased under the Parent Leases. The Parent has not received notice and
does not otherwise have knowledge of any pending, threatened or contemplated
condemnation proceeding affecting any premises leased by the Parent or any
part thereof or of any sale or other disposition of any such leased premises or
any part thereof in lieu of condemnation. The real property leased to the Parent
under the Parent Leases encompasses all real property used by the Parent, and
the Parent

 

24

--------------------------------------------------------------------------------


 

does not own any real property and does not have any options to purchase real
property. The landlord under each of the Parent Leases has performed all initial
improvements required to be performed by it under such Parent Lease and all
tenant improvements allowances have been paid to the Parent as tenant under such
Parent Lease. All insurance required to be maintained by the Parent under each
of the Parent Leases is in full force and effect.

 

(l)            Environmental Matters.

 

(i)            The Parent holds and is in compliance in all material respects
with all Environmental Permits and the Parent is, and has been, otherwise in
compliance with all Environmental Laws in all material respects and, to the
knowledge of the Parent, there are no conditions that might prevent or interfere
with such compliance in the future.

 

(ii)           The Parent has not received any Environmental Claim, and to the
knowledge of the Parent there is no threatened Environmental Claim.

 

(iii)          The Parent has not entered into any consent decree, order or
agreement under any Environmental Law.

 

(iv)         There are no (A) underground storage tanks, (B) polychlorinated
biphenyls, (C) friable asbestos or asbestos-containing materials, (D) sumps,
(E) surface impoundments, (F) landfills or (G) sewers or septic systems present
at any facility currently leased, operated or otherwise used by the Parent that
could reasonably be expected to give rise to liability of the Parent under any
Environmental Laws.

 

(v)          There are no past (including, without limitation, with respect to
assets or businesses formerly owned, leased or operated by the Parent) or
present actions, activities, events, conditions or circumstances, including,
without limitation, the release, threatened release, emission, discharge,
generation, treatment, storage or disposal of Hazardous Materials, that could
reasonably be expected to give rise to liability of the Parent under any
Environmental Laws.

 

(vi)         No modification, revocation, reissuance, alteration, transfer or
amendment of the Environmental Permits, or any review by, or approval of, any
third party of the Environmental Permits is required in connection with the
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby or the continuation of the business of the Parent following
such consummation.

 

(vii)        Hazardous Materials have not been generated, transported, treated,
stored, disposed of, arranged to be disposed of, released or threatened to be
released at, on, from or under any of the properties or facilities currently
leased or otherwise used by the Parent, in violation of or so as could result in
liability under, any Environmental Laws.

 

25

--------------------------------------------------------------------------------


 

(viii)       The Parent has not contractually assumed any liabilities or
obligations under any Environmental Laws.

 

(m)          Contracts; Debt Instruments.

 

(i)            The Parent is not, and has not received any notice and has no
knowledge that any other party is, in default in any material respect under any
contract, agreement, commitment, arrangement, lease, policy or other instrument
to which it is a party or by which it is bound; and, to the knowledge of the
Parent, there has not occurred any event that with the lapse of time or the
giving of notice or both would constitute such a default.

 

(ii)           The Parent has delivered to Holdings and the Company (x) true,
complete and correct copies of all loan or credit agreements, notes, bonds,
mortgages, indentures and other agreements and instruments pursuant to which any
Indebtedness of the Parent is outstanding and (y) accurate information regarding
the respective principal amounts currently outstanding thereunder.

 

(iii)          The Parent has delivered to Holdings and the Company true,
complete and correct copies of all other contracts, agreements, commitments,
arrangements, leases, policies or other instruments that are material to the
business of the Parent, including, without limitation, any non-compete agreement
or any other agreement requiring expenditures above $25,000.

 

(n)           Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Parent or Merger
Sub.

 

(o)           Board Approval; Opinion of Financial Advisor. The Board of
Directors of the Parent and the sole member of Merger Sub, has (i) approved and
adopted this Agreement and the Merger and (ii) directed the officers of the
Parent to vote (or execute a consent with respect to) all of the membership
units of Merger Sub to approve this Agreement and the transactions contemplated
herein, including the Merger. Griffin Securities, Inc. has delivered to the
Board of Directors of the Parent, an opinion to the effect that, as of the date
of this Agreement, the consideration to be issued by Parent on the terms set
forth in this Agreement is fair from a financial point of view to holders of the
Parent Common Stock.

 

(p)           Intellectual Property.

 

(i)            Section 3.02(p)(i) of the Parent Disclosure Letter sets forth all
Intellectual Property owned by the Parent, which is registered or filed with, or
has been submitted to, any Governmental Entity, and all Intellectual Property
licensed from third parties by the Parent, and the nature of the Parent’s rights
therein.

 

26

--------------------------------------------------------------------------------


 

(ii)           The Parent owns or has the right to use all Intellectual Property
necessary for the Parent to conduct its business as it is currently conducted
and consistent with past practice.

 

(iii)          All of the Intellectual Property used by the Parent is subsisting
and unexpired, free of all Liens, has not been abandoned and, to the knowledge
of the Parent, does not infringe the intellectual property rights of any third
party. None of the Intellectual Property to the extent used by the Parent is the
subject of any license, security interest or other agreement to which the Parent
is a party granting rights therein to any third party. No judgment, decree,
injunction, rule or order has been rendered by any U.S. federal or state or
foreign Governmental Entity which would limit, cancel or question the validity
of, or the Parent’s rights in and to any Intellectual Property in any material
respect. The Parent has not received notice of any pending or threatened suit,
action or proceeding that seeks to limit, cancel or question the validity of, or
the Parent’s rights in and to any Intellectual Property. The Parent takes
reasonable steps to protect, maintain and safeguard its Intellectual Property,
including any Intellectual Property for which improper or unauthorized
disclosure would impair its value or validity, and have executed appropriate
agreements and made appropriate filings and registrations in connection with the
foregoing.

 

(q)           Government Licenses; Compliance With FDC Act and Other Regulatory
Requirements.

 

(i)            The Parent holds all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable law or
regulation for the operation of the business of the Parent as presently operated
(the “Parent Permits”). All the Parent Permits have been duly issued or obtained
and are in full force and effect, and the Parent is in material compliance with
the terms of all the Parent Permits. The Parent has not engaged in any activity
that, to their knowledge, would cause revocation or suspension of any such
Parent Permits. Neither the execution, delivery nor performance of this
Agreement shall adversely affect the status of any of the Parent Permits.

 

(ii)           Without limiting the generality of the representations and
warranties made in sub-paragraph (i) above, the Parent represents and warrants
that (i) the Parent is in material compliance with all applicable provisions of
the FDCA and equivalent laws, rules and regulations in jurisdictions outside the
United States in which the Parent does business, (ii) its products that are in
the Parent’s control are not adulterated or misbranded and are in lawful
distribution, (iii) all of the products marketed by and within the control of
the Parent comply in all material respects with any conditions of approval and
the terms of the application by the Parent to the appropriate Parent Regulatory
Authorities, (iv) no Parent Regulatory Authority has initiated legal action with
respect to the manufacturing of the Parent’s products, such as seizures or
required recalls, and the Parent is in compliance with applicable good
manufacturing practice regulations, (v) its products are labeled and promoted by
the Parent and its

 

27

--------------------------------------------------------------------------------


 

representatives in substantial compliance with the applicable terms of the
marketing applications submitted by the Parent to the Parent Regulatory
Authorities and the provisions of the FDCA and foreign equivalents, (vi) all
adverse events that were known to and required to be reported by Parent to the
Parent Regulatory Authorities have been reported to the Parent Regulatory
Authorities in a timely manner, (vii) the Parent is not, to its knowledge,
employing or utilizing the services of any individual who has been debarred
under the FDCA or foreign equivalents, (viii) all stability studies required to
be performed for products distributed by the Parent have been completed or are
ongoing in material compliance with the applicable Parent Regulatory Authority
requirements, (ix) any products exported by the Parent have been exported in
compliance with the FDCA and (x) the Parent is in compliance in all material
respects with all applicable provisions of the Controlled Substances Act. For
purposes of this Section 3.02(q), “Parent Regulatory Authority” means any
governmental authority in a country or region that regulates the manufacture or
sale of Parent’s products, including, but not limited to, the United States Food
and Drug Administration.

 

(r)            Insurance. The Parent maintains insurance policies (each, a
“Parent Insurance Policy”) with reputable insurance carriers against all risks
of a character and in such amounts as are usually insured against by similarly
situated companies in the same or similar businesses. Each Parent Insurance
Policy is in full force and effect and is set forth in Section 3.02(r) of the
Parent Disclosure Letter.

 

Holdings and the Company acknowledge and agree that neither Parent nor Merger
Sub has made any representation or warranty in connection with this Agreement or
the transactions contemplated hereby other than as set forth in this
Section 3.02.

 

ARTICLE IV.

 

ADDITIONAL AGREEMENTS

 

4.01         Company Financial Statements The Company shall use its reasonable
best efforts to promptly (i) prepare all financial statements of the Company
required for the Parent to timely file with the SEC the financial statements
required under Items 2.01 and 9.01 of Form 8-K including, without limitation,
the Company Financial Statements in compliance with Regulation S-X promulgated
under the Securities Act and (ii) obtain the consent of J.H. Cohn LLP to use
their opinion with respect to the Company Financial Statements in any SEC
filings that may be necessary in connection with the transactions contemplated
by this Agreement.

 

4.02         Access to Information; Confidentiality.

 

Each of Holdings, the Company and Parent shall, and shall cause its officers,
employees, counsel, financial advisors and other representatives to afford to
the other party and its representatives reasonable access during normal business
hours, during the period prior to the Effective Time to its properties, books,
contracts, commitments, personnel and records, and, during such period, each of
Holdings, the Company and Parent shall, and

 

28

--------------------------------------------------------------------------------


 

shall cause its officers, employees and representatives to furnish promptly to
the other documents filed by it during such period pursuant to the requirements
of federal or state securities laws and (ii) all other information concerning
its business, properties, financial condition, operations and personnel as such
other party may from time to time reasonably request. Each of the Company and
Parent shall hold, and shall cause its respective directors, officers,
employees, accountants, counsel, financial advisors and other representatives
and Affiliates to hold, any nonpublic information in confidence to the extent
required by, and in accordance with, the provisions of the confidentiality
agreement between Parent and the Company (the “Confidentiality Agreement”). No
investigation pursuant to this Section 4.02 shall affect any representations or
warranties of the parties herein or the conditions to the obligations of the
parties hereto.

 

4.03         Reasonable Best Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties agrees to use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective, in the most expeditious manner
practicable, the Merger and the other transactions contemplated by this
Agreement, including (i) obtaining all consents, approvals, waivers, licenses,
permits or authorizations as are required to be obtained (or, which if not
obtained, would result in an event of default, termination or acceleration of
any agreement or any put right under any agreement) under any applicable law or
regulation or from any Governmental Entities or third parties in connection with
the transactions contemplated by this Agreement, (ii) defending any lawsuits or
other proceedings challenging this Agreement, (iii) accepting and delivering
additional instruments necessary to consummate the transaction contemplated by
this Agreement, and (iv) satisfying the conditions to closing set forth under
Article V hereof.

 

4.04         Indemnification of Company Directors and Officers.

 

(a)           From and after the Effective Time, Parent and the Surviving
Corporation shall jointly and severally indemnify, defend and hold harmless each
person who is now, or has been at any time prior to the date hereof or who
becomes prior to the Effective Time eligible for indemnification pursuant to the
Company Certificate and Company By-laws (or comparable organizational documents)
of the Company or any agreement of indemnification with the Company, in each
case as the same existed on the date of this Agreement (the “Indemnified
Parties”) against (i) all losses, claims, fines, damages, costs, expenses
(including, without limitation, reasonable attorneys’ fees), liabilities or
judgments, or amounts that are paid in settlement of or in connection with any
claim, action, suit, proceeding or investigation (whether civil, criminal or
administrative) based in whole or in part on or arising in whole or in part out
of the fact that such person is or was a director, officer or employee of the
Company, pertaining to any matter existing or occurring at or prior to the
Effective Time, whether asserted or claimed prior to, or at or after, the
Effective Time (“Indemnified Liabilities”) and (ii) all Indemnified Liabilities
based in whole or in part on, or arising in whole or in part out of, or
pertaining to this Agreement or the transaction contemplated hereby, in

 

29

--------------------------------------------------------------------------------


 

each case to the extent the Company would have been permitted under the Company
Certificate and Company By-laws (or comparable organizational documents) or any
agreement of indemnification with the Company to indemnify such person, in each
case as the same existed on the date of this Agreement. In the event any such
claim, action, suit, proceeding or investigation is brought against any
Indemnified Parties (whether arising before or after the Effective Time),
(i) any counsel retained by the Indemnified Parties for any period after the
Effective Time shall be reasonably satisfactory to Parent; (ii) after the
Effective Time, Parent or the Surviving Corporation shall pay all reasonable
fees and expenses of such counsel for the Indemnified Parties promptly as
statements therefor are received; and (iii) after the Effective Time, Parent and
the Surviving Corporation shall cooperate in the defense of any such matter,
provided that neither Parent nor the Surviving Corporation shall be liable for
any settlement of any claim effected without its written consent, which consent
shall not be unreasonably withheld. Any Indemnified Party wishing to claim
indemnification under this Section 4.04, upon learning of any such claim,
action, suit, proceeding or investigation, shall notify Parent and the Surviving
Corporation (but the failure so to notify Parent and the Surviving Corporation
shall not relieve either from any liability which it may have under this
Section 4.04 except to the extent such failure prejudices Parent and the
Surviving Corporation). Parent and the Surviving Corporation shall be liable for
the fees and expenses hereunder with respect to only one law firm to represent
the Indemnified Parties as a group with respect to each such matter unless there
is, under applicable standards of professional conduct, a conflict between the
positions of any two or more Indemnified Parties that would preclude or render
inadvisable joint or multiple representation of such parties.

 

(b)           If Parent or the Surviving Corporation or any of their respective
successors or assigns (i) shall consolidate with or merge into any other
corporation or entity and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets to any individual, corporation or
other entity, then, and in each such case, proper provisions shall be made so
that the successors and assigns of Parent or the Surviving Corporation shall
assume all of the obligations set forth in this Section 4.04.

 

(c)           The provisions of this Section 4.04 are intended to be for the
benefit of, and shall be enforceable by, each of the Indemnified Parties.

 

(d)           The rights of the Indemnified Parties under this Section 4.04
shall be in addition to any rights such Indemnified Parties may have under the
Company Certificate or Company By-laws, or under any applicable contracts or
laws.

 

(e)           No Circular Recovery. The obligations of the Parent and the
Surviving Corporation in this Section 4.04 are subject to the condition that
each Indemnified Party will not make any claim for indemnification against the
Parent, the Surviving Corporation or the Company by reason of the fact that such
Indemnified Party was a controlling person, director, employee or representative

 

30

--------------------------------------------------------------------------------


 

of the Company or the Surviving Corporation or was serving as such for another
Person at the request of the Company (whether such claim is for losses of any
kind or otherwise and whether such claim is pursuant to any statute,
organizational document, contractual obligation or otherwise) with respect to
any claim brought by the Parent or its affiliates relating to this Agreement
that is finally and successfully adjudicated against such Indemnified Party.
With respect to any claim brought by the Parent or its affiliates against any
Indemnified Party relating to this Agreement that is finally and successfully
adjudicated against such Indemnified Party, the obligations of the Parent and
the Surviving Corporation in this Section 4.04 are subject to the condition that
any right of subrogation, contribution, advancement, indemnification or other
claim against the Company with respect to any amounts owed by any Indemnified
Party shall not be applicable.

 

4.05        Public Announcements. Neither Parent and Merger Sub, on the one
hand, nor Holdings and the Company, on the other hand, shall issue any press
release or public statement with respect to the transactions contemplated by
this Agreement, including the Merger, without the other party’s prior consent
(such consent not to be unreasonably withheld or delayed), except as may be
required by applicable law, court process or by obligations pursuant to any
agreement with any securities exchange or quotation system on which securities
of the disclosing party are listed or quoted. In addition to the foregoing,
Parent, Merger Sub, Holdings and the Company shall consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any such press release or other public statements with respect to such
transactions. The parties agree that the initial press release or releases to be
issued with respect to the transactions contemplated by this Agreement shall be
mutually agreed upon prior to the issuance thereof.

 

4.06        Shareholder Rights Plan. The Parent shall take all action necessary
to render the Shareholder Rights Plan inapplicable to the execution, delivery
and performance of this Agreement and the transactions contemplated hereby.

 

4.07        Tax Free Reorganization Treatment. Holdings, the Company, Parent and
Merger Sub shall not intentionally take or cause to be taken any action not
consistent with the transactions contemplated by this Agreement or which could
reasonably be expected to prevent the Merger from qualifying as a
“reorganization” within the meaning of Section 368(a) of the Code.

 

ARTICLE V.

 

CONDITIONS PRECEDENT

 

5.01        Conditions to each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

 

(a)           No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger

 

31

--------------------------------------------------------------------------------


 

shall be in effect; provided, however, that the parties hereto shall use their
reasonable best efforts to have any such injunction, order, restraint or
prohibition vacated.

 

(b)           Governmental Approvals. Other than the filing of the Delaware
Certificate of Merger and the New York Certificate of Merger, all
authorizations, consents, orders or approvals of, or declarations or filings
with, or expirations of waiting periods imposed by, any Governmental Entity in
connection with the Merger and the consummation of the other transactions
contemplated by this Agreement, the failure of which to file, obtain or occur is
reasonably likely to have a Material Adverse Effect with respect to Parent or a
Material Adverse Effect with respect to the Company, shall have been filed, been
obtained or occurred on terms and conditions which would not reasonably be
likely to have a Material Adverse Effect with respect to Parent or a Material
Adverse Effect with respect to the Company.

 

(c)           Investment Letter. Holdings shall have delivered to Parent a
completed investment representation letter in the form attached hereto as
Exhibit A (the “Investment Letter”).

 

(d)           RAI Termination. REIT Americas, Inc., a Maryland corporation
(“RAI”), Virium Pharmaceuticals Inc. , a Delaware corporation and direct,
wholly-owned subsidiary of RAI (“Pharmaceuticals”) and Virium Merger Sub, Inc.,
a Delaware corporation and direct, wholly-owned subsidiary of Pharmaceuticals
(“Virium Merger Sub”) shall have entered into an agreement with the Company
satisfactory to the parties hereto pursuant to which the Agreement and Plan of
Merger dated as of May 25, 2007, by and among RAI, Pharmaceuticals, Virium
Merger Sub and the Company shall be terminated.

 

5.02        Conditions to Obligations of Parent and Merger Sub. The obligations
of Parent and Merger Sub to effect the Merger are further subject to the
following conditions:

 

(a)           Representations and Warranties. The representations and warranties
of the Company contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, with the same force and effect
as if made on and as of the Closing Date, except for (i) changes contemplated by
this Agreement or in the Company Disclosure Letter, (ii) representations and
warranties that are qualified by materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects, and (iii) representations and warranties which address matters only as
of a particular date, in which case such representations and warranties
qualified as to materiality or Material Adverse Effect shall be true and correct
in all respects, and those not so qualified shall be true and correct in all
material respects, on and as of such particular date; and Parent shall have
received a certificate to such effect signed by the president of the Company.

 

(b)           Performance of Obligations of the Company. The Company shall have
performed in all material respects all obligations required to be performed by
it under this

 

32

--------------------------------------------------------------------------------


 

Agreement at or prior to the Closing Date. Parent shall have received a
certificate dated as of the Closing Date signed on behalf of the Company by the
president of the Company to the effect set forth in this paragraph.

 

(c)                                  Consents, Etc.  Parent and Merger Sub shall
have received evidence, in form and substance reasonably satisfactory to Parent,
that such licenses, permits, consents, approvals, authorizations, qualifications
and orders of governmental authorities and other third parties as are necessary
in connection with the transactions contemplated hereby have been obtained,
except where the failure to obtain such licenses, permits, consents, approvals,
authorizations, qualifications and orders would not, individually or in the
aggregate with all other failures, have a Material Adverse Effect with respect
to the Company.

 

(d)                                 No Litigation.  There shall not be pending
by any Governmental Entity or any other Person or solely with respect to any
Governmental Entity, threatened by any suit, action or proceeding,
(i) challenging or seeking to restrain or prohibit the consummation of the
Merger or any of the other transactions contemplated by this Agreement or
seeking to obtain from any party hereto or any of their Affiliates any damages
that are material in relation to the Company; (ii) seeking to prohibit or limit
the ownership or operation by the Company of any material portion of the
business or assets of the Company or to dispose of or hold separate any material
portion of the business or assets of the Company, as a result of the Merger or
any of the other transactions contemplated by this Agreement; (iii) seeking to
impose limitations on the ability of Parent to acquire or hold, or exercise full
rights of ownership of, any shares of the common stock of the Surviving
Corporation, including, without limitation, the right to vote such common stock
on all matters properly presented to the stockholders of the Surviving
Corporation; or seeking to prohibit Parent or any of its Subsidiaries from
effectively controlling in any material respect the business or operations of
the Company.

 

(e)                                  Opinion of Counsel.  Wiggin and Dana LLP,
counsel to the Company, shall have delivered to Parent a written legal opinion
addressed to Parent, dated on and as of the Closing Date, in form and substance
reasonably satisfactory to Parent covering such matters as are customarily
addressed in legal opinions relating to transactions such as the Merger.

 

(f)                                    No Material Adverse Effect. Since the
date of this Agreement, there shall not have occurred any Material Adverse
Effect or Material Adverse Change with respect to the Company.

 

(g)                                 Appraisal Rights. No holder of Company
Common Stock will have exercised any appraisal or dissenters’ rights pursuant to
the NYBCL.

 

(h)                                 SCO Note Discharge. The Company shall have
entered into an agreement pursuant to which SCO Capital Partners LLC agrees
that, effective upon and subject to the consummation of the Merger, all amounts
owing, including principal and interest, under the SCO Note as of such time
shall be deemed to be fully discharged as a capital contribution to Company and
that the SCO Note shall

 

33

--------------------------------------------------------------------------------


 

be cancelled and of no further force and effect as if it had been paid in full
by the Company.

 

(i)                                     SCO Engagement Letter Termination. The
Company shall have entered into an agreement pursuant to which the Engagement
Letter dated January 1, 2007 between the Company and SCO Financial Group LLC
shall be terminated effective upon and subject to the consummation of the
Merger.

 

5.03                           Conditions to Obligations of Holdings and the
Company.  The obligation of Holdings and the Company to effect the Merger is
further subject to the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties of the Parent and Merger Sub contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, with the same force and effect as if made on and as of the Closing
Date, except for (i) changes contemplated by this Agreement or in the Parent
Disclosure Letter, (ii) representations and warranties that are qualified by
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects, and (iii) representations
and warranties which address matters only as of a particular date, in which case
such representations and warranties qualified as to materiality or Material
Adverse Effect shall be true and correct in all respects, and those not so
qualified shall be true and correct in all material respects, on and as of such
particular date; and Holdings and the Company shall have received a certificate
to such effect signed by an authorized officer of Parent and Merger Sub.

 

(b)                                 Performance of Obligations of Parent and
Merger Sub.  Parent and Merger Sub shall have performed in all material respects
all obligations required to be performed by each of them under this Agreement at
or prior to the Closing Date. Holdings and the Company shall have received a
certificate dated as of the Closing Date signed on behalf of Parent and Merger
Sub by an authorized officer of Parent and Merger Sub to the effect set forth in
this paragraph.

 

(c)                                  No Litigation. There shall not be pending
by any Governmental Entity or any other Person or solely with respect to any
Governmental Entity, threatened by any suit, action or proceeding, challenging
or seeking to restrain or prohibit the consummation of the Merger or any of the
other transactions contemplated by this Agreement.

 

(d)                                 Parent Directors and Officers. As of the
Effective Time:

 

(i)                                   the Board of Directors of Parent shall
consist of not more than six directors; and

 

(ii)                                John L. Zabriskie, Michael A. Davis, Paul S.
Echenberg, and Peter G. Martin shall have resigned from the Board of Directors
of Parent and David Luci and James Pachence shall have been duly appointed to
the Board of Directors of Parent.

 

34

--------------------------------------------------------------------------------


 

(e)                                Parent Consents, Etc. Holdings and the
Company shall have received evidence, in form and substance reasonably
satisfactory to Holdings and the Company, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as are necessary in connection with the transactions
contemplated hereby have been obtained, except where the failure to obtain such
licenses, permits, consents, approvals, authorizations, qualifications and
orders would not, individually or in the aggregate with all other failures, have
a Material Adverse Effect with respect to the Parent.

 

ARTICLE VI.

 

TERMINATION, AMENDMENT, AND WAIVER

 

6.01                         Termination.  This Agreement may be terminated and
abandoned at any time prior to the Effective Time by mutual written consent of
Parent and the Company.

 

6.02                         Effect of Termination.  In the event of termination
of this Agreement by either the Company or Parent as provided in Section 6.01,
this Agreement shall forthwith become void and have no effect, without any
liability or obligation on the part of Parent, Merger Sub, Holdings or the
Company, provided that (a) any such termination shall not relieve a party from
liability for any breach of this Agreement and (b) the last sentence of
Section 4.02(a), this Section 6.02, Section 7.06 and the Confidentiality
Agreement shall remain in full force and effect and survive any such
termination. Nothing contained in this paragraph shall relieve any party for any
breach of the covenants or agreements set forth in this Agreement or the
Confidentiality Agreement.

 

6.03                         Amendment.  This Agreement may be amended by the
parties at any time before or after any required approval of matters presented
in connection with the Merger by the stockholders of the Company; provided,
however, that after any such approval, there shall be made no amendment that by
law requires further approval by such stockholders without the further approval
of such stockholders. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties.

 

6.04                         Extension; Waiver.  At any time prior to the
Effective Time, the parties may (a) extend the time for the performance of any
of the obligations or other acts of the other parties; (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement; or (c) subject to the
provisions of Section 6.03, waive compliance with any of the agreements or
conditions contained in this Agreement. Any agreement on the part of a party to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.

 

6.05                         Procedure for Termination, Amendment, Extension or
Waiver.  A termination of this Agreement pursuant to Section 6.01, an amendment
of this Agreement pursuant to Section 6.03 or an extension or waiver pursuant to
Section 6.04 shall, in order to be

 

35

--------------------------------------------------------------------------------


 

effective, require in the case of any party hereto an action by its Board of
Directors or a duly-authorized designee of its Board of Directors.

 

ARTICLE VII.

 

GENERAL PROVISIONS

 

7.01                         Nonsurvival of Representations and Warranties.
 None of the representations and warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
and all such representations and warranties shall be extinguished on
consummation of the Merger and no party hereto nor any officer, director or
employee or stockholder of any of them shall be under any liability whatsoever
with respect to any such representation or warranty after such time. This
Section 7.01 shall not limit any covenant or agreement of the parties which by
its terms contemplates performance after the Effective Time.

 

7.02                         Notices.  All notices, requests, claims, demands
and other communications under this Agreement shall be in writing and shall be
deemed given if delivered personally or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

(a)           if to Parent or Merger Sub, to

 

MacroChem Corporation
80 Broad Street, Suite 2210
New York, New York 10004
Attention:  Chief Executive Officer
Telecopier No.:  (212) 514-8613

 

with a copy to:

 

Ropes & Gray LLP
1 International Place
Boston, MA 02110
Attention:  D. Win Quayle
Telecopier No.:  (617) 235-0091

 

(b)           if to the Company, to

 

Virium Pharmaceuticals Inc.
116 Village Blvd., Suite 200
Princeton, NJ  08540
Attention:  James M. Pachence
Telecopier No.:  (908) 292-1096

 

36

--------------------------------------------------------------------------------


 

with a copy to:

 

Wiggin and Dana LLP
400 Atlantic Street
Stamford, CT  06901
Attention:  Michael Grundei, Esq.
Telecopier No.:  (203) 363-7676

 

7.03                           Definitions.  For purposes of this Agreement:

 

(a)                                  “Affiliate” of any Person means another
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first Person;

 

(b)                                 “Certificates” shall have meaning ascribed
thereto in Section 2.01(d);

 

(c)                                  “C.F.R.” shall have meaning ascribed
thereto in Section 3.01(p)(ii);

 

(d)                                 “Closing” shall have meaning ascribed
thereto in Section 1.02;

 

(e)                                  “Closing Date” shall have meaning ascribed
thereto in Section 1.02;

 

(f)                                    “Code” shall have meaning ascribed
thereto in the fifth recital to this Agreement;

 

(g)                                 “Common Stock Exchange Ratio” shall have
meaning ascribed thereto in Section 2.01(c)(i);

 

(h)                                 “Company” shall have meaning ascribed
thereto in the preamble to this Agreement;

 

(i)                                     “Company Certificate” shall have meaning
ascribed thereto in Section 3.01(a);

 

(j)                                     “Company Common Stock” means the common
stock, par value $0.001 per share, of the Company;

 

(k)                                  “Company Disclosure Letter” shall have
meaning ascribed thereto in Section 3.01;

 

(l)                                     “Company Financial Statements” shall
have meaning ascribed thereto in Section 3.01(e);

 

(m)                               “Company Insiders” shall have meaning ascribed
thereto in Section 4.07(c);

 

(n)                                 “Company Leases” shall have meaning ascribed
thereto in Section 3.01(j);

 

(o)                                 “Company Notes” means the convertible
promissory notes of the Company as listed in Section 3.01(c) of the Company
Disclosure Letter other than the SCO Note;

 

37

--------------------------------------------------------------------------------


 

(p)                                 “Company Permits” shall have meaning
ascribed thereto in Section 3.01(p)(i);

 

(q)                                 “Company Technology” means any and all
Technology used or useful in connection with the Business and any and all
Intellectual Property in any and all such Technology.

 

(r)                                    “Company Warrants” means warrants to
purchase shares of Company Common Stock as listed in Section 3.01(c) of the
Company Disclosure Letter;

 

(s)                                  “Confidentiality Agreement” shall have
meaning ascribed thereto in Section 4.02(a);

 

(t)                                    “Controlled Group” shall have meaning
ascribed thereto in Section 3.01(h)(iii);

 

(u)                                 “Delaware Certificate of Merger” shall have
meaning ascribed thereto in Section 1.03;

 

(v)                                 “DLLCA” shall have meaning ascribed thereto
in the second recital to this Agreement;

 

(w)                               “Effective Time” shall have meaning ascribed
thereto in Section 1.03;

 

(x)                                   “Environmental Claim” means any written or
oral notice, claims, demand, action, suit, complaint, proceeding or other
communication by any Person alleging liability or potential liability (including
without limitation liability or potential liability for investigatory costs,
cleanup costs, governmental response costs, natural resource damages, property
damage, personal injury, fines or penalties) arising out of, relating to, based
on or resulting from (A) the presence, discharge, emission, release or
threatened release of any Hazardous Materials at any location, whether or not
owned, leased or operated by the Company or Parent (as applicable) or
(B) circumstances forming the basis of any violation or alleged violation of any
Environmental Law or Environmental Permit or (C) otherwise relating to
obligations or liabilities under any Environmental Laws;

 

(y)                                 “Environmental Permits” means all permits,
licenses, registrations and other governmental authorizations required under
Environmental Laws for the Company or Parent (as applicable) to conduct its
operations and business on the date hereof and consistent with past practices;

 

(z)                                   “Environmental Laws” means all applicable
federal, state and local statutes, rules, regulations, ordinances, orders,
decrees and common law relating in any manner to contamination, pollution or
protection of the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Solid Waste
Disposal Act of 1976, the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
the Emergency Planning and Community-Right-to-Know Act, the Safe Drinking Water
Act, all as amended, and similar state laws;

 

38

--------------------------------------------------------------------------------


 

(aa)                            “ERISA” shall have meaning ascribed thereto in
Section 3.01(h)(i);

 

(bb)                          “Exchange Act” shall mean the Exchange Act of
1934, as amended;

 

(cc)                            “FDA” shall have meaning ascribed thereto in
Section 3.01(p)(ii);

 

(dd)                          “FDCA” shall have meaning ascribed thereto in
Section 3.01(p)(ii);

 

(ee)                            “GAAP” shall have meaning ascribed thereto in
Section 3.01(e);

 

(ff)                                “Governmental Entity” shall have meaning
ascribed thereto in Section 3.01(d);

 

(gg)                          “Hazardous Materials” means all hazardous or toxic
substances, wastes, materials or chemicals, petroleum (including crude oil or
any fraction thereof) and petroleum products, friable asbestos and
asbestos-containing materials, pollutants, contaminants and all other materials,
and substances regulated pursuant to, or that could reasonably be expected to
provide the basis of liability under, any Environmental Law;

 

(hh)                          “Indebtedness” means, with respect to any Person,
without duplication, (A) all obligations of such Person for borrowed money,
(B) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (C) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person, (D) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding obligations of such Person to
creditors for raw materials, inventory, services and supplies incurred in the
ordinary course of such Person’s business), (E) all capitalized lease
obligations of such Person, (F) all obligations of others secured by any Lien on
property or assets owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (G) all obligations of such
Person under interest rate or currency hedging transactions (valued at the
termination value thereof), (H) all letters of credit issued for the account of
such Person, (I) all guarantees and arrangements having the economic effect of a
guarantee of such Person of any Indebtedness of any other Person and (K) all
obligations with respect to compensation or other employee arrangements which
become due or payable as a result of this Agreement or the transactions
contemplated hereby;

 

(ii)                                  “Indemnified Liabilities” shall have
meaning ascribed thereto in Section 4.04(a);

 

(jj)                                  “Indemnified Parties” shall have meaning
ascribed thereto in Section 4.04(a);

 

(kk)                            “Intellectual Property” means all rights,
privileges and priorities provided under federal, state, foreign and
multinational law relating to intellectual property, including, without
limitation, all (i)(a) inventions, discoveries, processes, formulae, designs,
methods, techniques, procedures, concepts, developments, research, works,
technology, new and useful improvements thereof and know-how relating thereto,
whether or not patented or eligible for patent protection; (b)

 

39

--------------------------------------------------------------------------------


 

copyrights and copyrightable works, including computer applications, programs,
software, databases and related items (except for off-the-shelf commercial
software); (c) trademarks, service marks, trade names, brand names, corporate
names, logos and trade dress, the goodwill of any business symbolized thereby
and all common-law rights relating thereto; and (d) trade secrets and other
confidential information; and (ii) all registrations, applications, recordings
and licenses or other similar agreements related to the foregoing;

 

(ll)                                  “Investment Letter” shall have meaning
ascribed thereto in Section 5.01(c);

 

(mm)                      “IRS” shall mean the U.S. Internal Revenue Service;

 

(nn)                          “knowledge of the Company” means the actual
knowledge of any officer of the Company, including James Pachence as President
of the Company, assuming due inquiry, or those facts which, taking into account
the scope and nature of the responsibilities of the individual in question,
should have been known to such individual;

 

(oo)                          “knowledge of Parent” means the actual knowledge
of any officer of Parent, assuming due inquiry, or those facts which, taking
into account the scope and nature of the responsibilities of the individual in
question, should have been known to such individual;

 

(pp)                          “Licenses” shall have meaning ascribed thereto in
Section 3.01(o)(ii);

 

(qq)                          “Liens” shall have meaning ascribed thereto in
Section 3.01(d);

 

(rr)                                “Material Adverse Change” or “Material
Adverse Effect” means, when used in connection with the Company or Parent, any
change, effect, event or occurrence that either individually or in the aggregate
with all other such changes, effects, events and occurrences has been or is
reasonably likely to be materially adverse to the business, properties,
financial condition or results of operations of the Company or Parent, as the
case may be, and its Subsidiaries taken as a whole, provided that (i) with
respect to Section 3.01(f)(i) and (ii), shall exclude any material adverse
change in the Company’s results of operations for any fiscal period prior to the
Closing Date that is directly attributable to a disruption in the conduct of the
Company’s business arising from the transactions contemplated by this Agreement
or the public announcement thereof and (ii) with respect to
Section 3.02(f)(i) and (ii), shall exclude any material adverse change in
Parent’s results of operations for any fiscal period prior to the Closing Date
that is directly attributable to a disruption in the conduct of Parent’s
business arising from the transactions contemplated by this Agreement or the
public announcement thereof; and provided, further, that Material Adverse Effect
and Material Adverse Change shall not be deemed to include the impact of (a) any
change in laws and regulations or interpretations thereof by courts or
governmental authorities generally applicable to the Company and Parent, (b) any
change in GAAP or regulatory accounting principles generally applicable to the
Company and Parent, (c) any change arising or resulting from general industry,
economic or capital

 

40

--------------------------------------------------------------------------------


 

market conditions or conditions in markets relevant to the Company or Parent, as
applicable, that affects Parent or the Company, as applicable (or the markets in
which Parent or the Company, as applicable, compete) in a manner not
disproportionate to the manner in which such conditions affect comparable
companies in the industries or markets in which Company or Parent, as
applicable, compete, (d) any act or omission of the Company taken with the prior
written consent of Parent or (e) the expenses reasonably incurred by the Company
in entering into this Agreement and consummating the transactions contemplated
by this Agreement;

 

(ss)                            “Merger” shall have meaning ascribed thereto in
second recital to this Agreement;

 

(tt)                                “Merger Consideration” shall have meaning
ascribed thereto in Section 2.01(c)(ii);

 

(uu)                          “Merger Sub” shall have meaning ascribed thereto
in the preamble to this Agreement;

 

(vv)                          “New York Certificate of Merger” shall have
meaning ascribed thereto in Section 1.03;

 

(ww)                      “NYBCL” shall have meaning ascribed thereto in the
second recital to this Agreement;

 

(xx)                              “Parent” shall have meaning ascribed thereto
in the preamble to this Agreement;

 

(yy)                          “Parent By-laws” shall have meaning ascribed
thereto in Section 3.02(a);

 

(zz)                              “Parent Certificate” shall have meaning
ascribed thereto in Section 3.02(a);

 

(aaa)                      “Parent Common Stock” means the common stock, par
value $0.01 per share, of Parent;

 

(bbb)                   “Parent Disclosure Letter” shall have meaning ascribed
thereto in Section 3.02;

 

(ccc)                      “Parent Insurance Policy” shall have meaning ascribed
thereto in Section 3.02(r);

 

(ddd)                   “Parent Leases” shall have meaning ascribed thereto in
Section 3.02(k);

 

(eee)                      “Parent Permits” shall have meaning ascribed thereto
in Section 3.02(q)(i);

 

(fff)                            “Parent Plans” shall have meaning ascribed
thereto in Section 3.02(i);

 

(ggg)                   “Parent Preferred Stock” means the preferred stock, par
value $0.01 per share, of Parent;

 

(hhh)                   “Parent Regulatory Authority” shall have meaning
ascribed thereto in Section 3.02(q)(ii);

 

41

--------------------------------------------------------------------------------


 

(iii)                               “Parent SEC Documents” shall have meaning
ascribed thereto in Section 3.02(d);

 

(jjj)                               “Parent SEC Financial Statements” shall have
meaning ascribed thereto in Section 3.02(d);

 

(kkk)                      “Parent Warrant” shall have meaning ascribed thereto
in Section 2.03;

 

(lll)                               “PBGC” shall mean the Pension Benefit
Guaranty Corporation;

 

(mmm)             “Permitted Lien” means statutory Liens securing payments not
yet due and such Liens as do not materially affect the use of the properties or
assets subject thereto or affected thereby or otherwise materially impair
business operations at such properties;

 

(nnn)                   “Person” means an individual, corporation, partnership,
joint venture, association, trust, unincorporated organization or other entity;

 

(ooo)                   “Pharmaceutical Products” shall have meaning ascribed
thereto in Section 3.01(p)(ii);

 

(ppp)                   “PHSA” shall have meaning ascribed thereto in
Section 3.01(p)(ii);

 

(qqq)                   “SCO Note” shall mean the Secured Convertible Promissory
Note up to $1,500,000 principal amount, issued by the Company in favor of SCO
Capital Partners LLC pursuant to a letter agreement dated as of February 1, 2005
between SCO Capital Partners LLC and the Company;

 

(rrr)                            “SEC” means the United States Securities and
Exchange Commission;

 

(sss)                      “Securities Act” shall mean the Securities Act of
1933, as amended;

 

(ttt)                            “Shareholder Rights Plan” shall have meaning
ascribed thereto in Section 3.02(b);

 

(uuu)                   “Special Committee” means a committee of the Parent’s
board of directors, the members of which are not affiliated with Company, formed
for the purpose of, evaluating the acquisition of the Company and this Agreement
and the Merger.

 

(vvv)                   “Subsidiary” of any Person means another Person, who
holds an amount of the voting securities, other voting ownership or voting
partnership interests which is sufficient to elect at least a majority of its
Board of Directors or other governing body (or, if there are no such voting
interests, 50% or more of the equity interests of which) or is owned directly or
indirectly by such Person;

 

(www)             “Surviving Corporation” shall have meaning ascribed thereto in
Section 1.01;

 

(xxx)                         “Tax” or “Taxes” (and with correlative meaning,
“Taxable” and “Taxing”) means any United States federal, state or local, or
non-United States, income, gross receipts, franchise, estimated, alternative
minimum, add-on minimum, sales, use, transfer, registration, value added,
excise, natural resources, severance, stamp,

 

42

--------------------------------------------------------------------------------


 

withholding, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, net worth, intangibles,
social security, unemployment, disability, payroll, license, employee or other
tax or similar levy, of any kind whatsoever, including any interest, penalties
or additions to tax in respect of the foregoing;

 

(yyy)                 “Tax Return” means any return, declaration, report, claim
for refund, information return or other document (including any related or
supporting estimates, elections, schedules, statements or information) filed or
required to be filed in connection with the determination, assessment or
collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax;

 

(zzz)                       “Technology” means all inventions, works,
discoveries, innovations, know-how, information (including ideas, research and
development, know-how, formulas, compositions, processes and techniques, data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, documentation and
manuals), computer software, firmware, computer hardware, integrated circuits
and integrated circuit masks, electronic, electrical and mechanical equipment
and all other forms of technology, including improvements, modifications, works
in process, derivatives or changes, whether tangible or intangible, embodied in
any form, whether or not protectible or protected by patent, copyright, mask
work right, trade secret law or otherwise, and all documents and other materials
recording any of the foregoing;

 

(aaaa)              “WARN” shall have meaning ascribed thereto in
Section 3.01(g)(ii).

 

7.04                         Interpretation.  When reference is made in this
Agreement to an Article or a Section, such reference shall be to an Article or
Section of this Agreement, unless otherwise indicated.  The table of contents,
table of defined terms and headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party. 
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.  Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  No summary of this Agreement prepared by any
party shall affect the meaning or interpretation of this Agreement.

 

7.05                         Counterparts.  This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.  The delivery
of a signature page of this Agreement by one party to the other via facsimile or
other electronic transmission shall constitute the execution and delivery of
this Agreement by the transmitting party.

 

43

--------------------------------------------------------------------------------


 

7.06                         Entire Agreement; No Third-Party Beneficiaries.
 This Agreement (including the Company Disclosure Letter and the Parent
Disclosure Letter, and the Schedules and Exhibits attached hereto) and the other
agreements and instruments referred to herein constitute the entire agreement,
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter of this Agreement.  This
Agreement, other than Section 4.04 (with respect to which the Indemnified
Parties shall be third-party beneficiaries), is not intended to confer upon any
Person other than the parties any rights or remedies.

 

7.07                         Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.  Each of the
parties to this Agreement (a) consents to submit itself to the personal
jurisdiction of any state or federal court sitting in the State of New York in
any action in any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court, (c) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (d) agrees not to bring any action or proceeding arising out of
or relating to this Agreement or any of the transaction contemplated by this
Agreement in any other court.  Each of the parties hereto waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto.  Any party hereto may make service on another party
by sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 7.02. 
Nothing in this Section 7.07, however, shall affect the right of any party to
serve legal process in any other manner permitted by law.  Each party hereto
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the transactions contemplated hereby or the
actions of any party hereto in the negotiation, administration, performance and
enforcement of this Agreement.

 

7.08                         Assignment.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties without
the prior written consent of the other parties.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

 

7.09                         Remedies.  Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
shall not preclude the exercise of any other remedy.  The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties hereto shall
be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce

 

44

--------------------------------------------------------------------------------


 

specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above.

 

MACROCHEM CORPORATION

 

 

 

 

By: 

/s/ Robert J. DeLuccia

 

 

Name:

Robert J. DeLuccia

 

Title:

President and Chief Executive Officer

 

 

VRM ACQUISITION, LLC

 

 

 

 

By: 

/s/ Robert J. DeLuccia

 

 

Name:

Robert J. DeLuccia

 

Title:

Authorized Person

 

 

 

 

VIRIUM HOLDINGS, INC.

 

 

 

 

By:

/s/ James M. Pachence

 

 

Name:

James M. Pachence

 

Title:

Authorized Officer

 

 

 

 

VIRIUM PHARMACEUTICALS INC.

 

 

 

 

By: 

/s/ James M. Pachence

 

 

Name:

James M. Pachence

 

Title:

President

 

 

[Signature page to Merger Agreement]

 

46

--------------------------------------------------------------------------------